
	
		I
		112th CONGRESS
		1st Session
		H. R. 1209
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2011
			Ms. Waters (for
			 herself, Mr. Frank of Massachusetts,
			 Mr. Gutierrez,
			 Mr. Cohen, and
			 Mr. Pierluisi) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To reform the housing choice voucher program under
		  section 8 of the United States Housing Act of 1937.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Section 8 Voucher Reform Act of
			 2011.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Inspection of dwelling units.
					Sec. 3. Rent reform and income reviews.
					Sec. 4. Eligibility for assistance based on assets and
				income.
					Sec. 5. Targeting assistance to low-income working
				families.
					Sec. 6. Voucher renewal funding.
					Sec. 7. Administrative fees.
					Sec. 8. Homeownership.
					Sec. 9. PHA reporting of rent payments to credit reporting
				agencies.
					Sec. 10. Performance assessments.
					Sec. 11. PHA project-based assistance.
					Sec. 12. Rent burdens.
					Sec. 13. Establishment of fair market rent.
					Sec. 14. Screening of applicants.
					Sec. 15. Enhanced vouchers.
					Sec. 16. Demonstration program waiver authority.
					Sec. 17. Authorization of appropriations.
					Sec. 18. Agency authority for utility payments in certain
				circumstances.
					Sec. 19. Utility data.
					Sec. 20. Project-based preservation vouchers.
					Sec. 21. Effect of foreclosure on section 8
				tenancies.
					Sec. 22. Study to identify obstacles to using vouchers in
				federally subsidized housing projects.
					Sec. 23. Interagency Council on Homelessness.
					Sec. 24. Study of effects of section 8 program on HUD budget
				and programs.
					Sec. 25. Housing innovation program.
					Sec. 26. Study of use of income databases to reduce subsidy
				errors.
					Sec. 27. Effective date.
				
			2.Inspection of dwelling
			 unitsSection 8(o)(8) of the
			 United States Housing Act of 1937 (42 U.S.C. 1437f(o)(8)) is amended—
			(1)by striking
			 subparagraph (A) and inserting the following new subparagraph:
				
					(A)Initial
				inspection
						(i)In
				generalFor each dwelling unit for which a housing assistance
				payment contract is established under this subsection, the public housing
				agency (or other entity pursuant to paragraph (11)) shall inspect the unit
				before any assistance payment is made to determine whether the dwelling unit
				meets the housing quality standards under subparagraph (B), except as provided
				in clause (ii) or (iii) of this subparagraph.
						(ii)Correction of
				non-life threatening conditionsIn the case of any dwelling unit that is
				determined, pursuant to an inspection under clause (i), not to meet the housing
				quality standards under subparagraph (B), assistance payments may be made for
				the unit notwithstanding subparagraph (C) if failure to meet such standards is
				a result only of non-life threatening conditions, as such conditions are
				established by the Secretary. A public housing agency making assistance
				payments pursuant to this clause for a dwelling unit shall, 30 days after the
				beginning of the period for which such payments are made, suspend any
				assistance payments for the unit if any deficiency resulting in noncompliance
				with the housing quality standards has not been corrected by such time, and may
				not resume such payments until each such deficiency has been corrected.
						(iii)Use of
				alternative inspection method for interim periodIn the case of any property that within the
				previous 12 months has met the requirements of an inspection that qualifies as
				an alternative inspection method pursuant to subparagraph (E), a public housing
				agency may authorize occupancy before the inspection under clause (i) has been
				completed, and may make assistance payments retroactive to the beginning of the
				lease term after the unit has been determined pursuant to an inspection under
				clause (i) to meet the housing quality standards under subparagraph
				(B).
						; 
			(2)by redesignating
			 subparagraph (E) as subparagraph (H); and
			(3)by striking
			 subparagraph (D) and inserting the following new subparagraphs:
				
					(D)Biennial
				inspections
						(i)RequirementEach public housing agency providing
				assistance under this subsection (or other entity, as provided in paragraph
				(11)) shall, for each assisted dwelling unit, make inspections not less often
				than biennially during the term of the housing assistance payments contract for
				the unit to determine whether the unit is maintained in accordance with the
				requirements under subparagraph (A).
						(ii)Use of
				alternative inspection methodThe requirement under clause (i)
				may be complied with by use of inspections that qualify as an alternative
				inspection method pursuant to subparagraph (E).
						(iii)RecordsThe
				agency (or other entity) shall retain the records of the inspection for a
				reasonable time and shall make the records available upon request to the
				Secretary, the Inspector General for the Department of Housing and Urban
				Development, and any auditor conducting an audit under section 5(h).
						(E)Alternative
				inspection methodAn inspection of a property shall qualify as an
				alternative inspection method for purposes of this subparagraph if—
						(i)the inspection was
				conducted pursuant to requirements under a Federal, State, or local housing
				assistance program (including the HOME investment partnerships program under
				title II of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C.
				12721 et seq.) and the low-income housing tax credit program under section 42
				of the Internal Revenue Code of 1986); and
						(ii)pursuant to such
				inspection, the property was determined to meet the standards or requirements
				regarding housing quality or safety applicable to units assisted under such
				program, and, if a non-Federal standard was used, the public housing agency has
				certified to the Secretary that such standards or requirements provide the same
				protection to occupants of dwelling units meeting such standards or
				requirements as, or greater protection than, the housing quality standards
				under subparagraph (B).
						(F)Interim
				inspectionsUpon notification to the public housing agency, by a
				family on whose behalf tenant-based rental assistance is provided under this
				subsection or by a government official, that the dwelling unit for which such
				assistance is provided does not comply with the housing quality standards under
				subparagraph (B), the agency shall inspect the dwelling unit—
						(i)in
				the case of any condition that is life-threatening, within 24 hours after
				receipt of such notice; and
						(ii)in the case of
				any condition that is not life-threatening, within 15 days after receipt of
				such notice.
						(G)Enforcement of
				housing quality standards
						(i)Determination of
				noncomplianceA dwelling unit that is covered by a housing
				assistance payments contract under this subsection shall be considered, for
				purposes of subparagraphs (D) and (F), to be in noncompliance with the housing
				quality standards under subparagraph (B) if—
							(I)the public housing
				agency or an inspector authorized by the State or unit of local government
				determines upon inspection of the unit that the unit fails to comply with such
				standards;
							(II)the agency or
				inspector notifies the owner of the unit in writing of such failure to comply;
				and
							(III)the failure to
				comply is not corrected—
								(aa)in
				the case of any such failure that is a result of life-threatening conditions,
				within 24 hours after such notice has been provided; and
								(bb)in
				the case of any such failure that is a result of non-life threatening
				conditions, within 30 days after such notice has been provided or such other
				reasonable longer period as the public housing agency may establish.
								(ii)Withholding of
				assistance amounts during correctionThe public housing agency
				may withhold assistance amounts under this subsection with respect to a
				dwelling unit that does not comply with housing quality standards under
				subparagraph (B) as determined pursuant to an inspection conducted under
				subparagraph (D) or (F). If the unit is brought into compliance with such
				housing quality standards during the periods referred to in clause (i)(III),
				the public housing agency shall recommence assistance payments and may use any
				amounts withheld during the correction period to make assistance payments
				relating to the period during which payments were withheld.
						(iii)Abatement of
				assistance amountsThe public
				housing agency shall abate all of the assistance amounts under this subsection
				with respect to a dwelling unit that is determined, pursuant to clause (i) of
				this subparagraph, to be in noncompliance with housing quality standards under
				subparagraph (B). Upon completion of repairs by the public housing agency or
				the owner sufficient so that the dwelling unit complies with such housing
				quality standards, the agency shall recommence payments under the housing
				assistance payments contract to the owner of the dwelling unit.
						(iv)Use of abated
				assistance to pay for repairs
							(I)AuthorityThe public housing agency may use such
				amounts abated to make repairs to the dwelling unit or to contract to have
				repairs made, except that a contract to make repairs may not be entered into
				with the inspector for the dwelling unit referred to in clause (i)(I).
							(II)Abated
				fundsFor purposes of this clause, abated amounts may include
				amounts withheld during the correction period described in clause (ii) of this
				subparagraph with respect to a dwelling unit that is subsequently determined
				under clause (i) to be in noncompliance with housing quality standards.
							(III)Limitation of
				liability of public housing agenciesA public housing agency that
				uses its authority under this clause shall not, if the agency accomplishes the
				work through a contractor that is licensed, bonded, and insured in amounts and
				with coverage as required by the Secretary, be liable for any injury or damages
				that may result to persons or to any property owned by the tenant or
				owner.
							(v)NotificationIf
				a public housing agency providing assistance under this subsection abates
				rental assistance payments pursuant to clause (iii) with respect to a dwelling
				unit, the agency shall, upon commencement of such abatement—
							(I)notify the tenant
				and the owner of the dwelling unit that—
								(aa)such abatement
				has commenced; and
								(bb)if
				the dwelling unit is not brought into compliance with housing quality standards
				within 60 days after the effective date of the determination of noncompliance
				under clause (i) or such reasonable longer period as the agency may establish,
				the tenant will have to move; and
								(II)issue the tenant
				the necessary forms to allow the tenant to move to another dwelling unit and
				transfer the rental assistance to that unit.
							(vi)Protection of
				tenantsAn owner of a
				dwelling unit may not terminate the tenancy of any tenant because of the
				withholding or abatement of assistance pursuant to this subparagraph. During
				the period that assistance is abated pursuant to this subparagraph, the tenant
				may terminate the tenancy by notifying the owner.
						(vii)Termination of
				lease or assistance payments contractIf assistance amounts under this section
				for a dwelling unit are abated pursuant to clause (iii) and the owner does not
				correct the noncompliance within 60 days after the effective date of the
				determination of noncompliance under clause (i), or such other reasonable
				longer period as the public housing agency may establish, and the agency does
				not use its authority under clause (iv), the agency shall terminate the housing
				assistance payments contract for the dwelling unit.
						(viii)Relocation
							(I)Lease of new
				unitThe agency shall provide the family residing in such a
				dwelling unit a period of 90 days or such longer period as is necessary to
				lease a new unit, beginning upon termination of the contract, to lease a new
				residence with tenant-based rental assistance under this section.
							(II)Availability of
				public housing unitsIf the family is unable to lease such a new
				residence during such period, the public housing agency shall, at the option of
				the family, provide such family a preference for occupancy in a dwelling unit
				of public housing that is owned or operated by the agency that first becomes
				available for occupancy after the expiration of such period.
							(III)Assistance in
				finding unitThe public housing agency shall provide reasonable
				assistance to the family in finding a new residence, including use of up to two
				months of any assistance amounts abated pursuant to clause (iii) for costs
				directly associated with relocation of the family to a new residence, which may
				include moving expenses and security deposits. The agency may require that a
				family receiving assistance for a security deposit shall remit, to the extent
				of such assistance, the amount of any security deposit refunds made by the
				owner of the dwelling unit for which the lease was terminated.
							(ix)Tenant-caused
				damagesIf a public housing agency determines that any damage to
				a dwelling unit that results in a failure of the dwelling unit to comply with
				housing quality standards under subparagraph (B), other than any damage
				resulting from ordinary use, was caused by the tenant, any member of the
				tenant’s household, or any guest or other person under the tenant’s control,
				the agency may waive the applicability of this subparagraph, except that this
				clause shall not exonerate a tenant from any liability otherwise existing under
				applicable law for damages to the premises caused by such tenant.
						(x)ApplicabilityThis
				subparagraph shall apply to any dwelling unit for which a housing assistance
				payments contract is entered into or renewed after the date of the
				effectiveness of the regulations implementing this
				subparagraph.
						.
			3.Rent reform and income
			 reviews
			(a)Rent for public
			 housing and section 8 programsSection 3 of the United States Housing Act
			 of 1937 (42 U.S.C. 1437a) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (1)
			 by inserting Low-income
			 occupancy requirement and rental payments.— after
			 (1);
					(B)in paragraph
			 (1)—
						(i)by
			 striking paragraph (2) and inserting paragraphs (2) and
			 (3); and
						(ii)by
			 striking paragraph (3) and inserting paragraph
			 (4);
						(C)in paragraph
			 (2)(A)(i), by striking paragraph (3) and inserting
			 paragraph (4);
					(D)by redesignating
			 paragraphs (3), (4), and (5) as paragraphs (4), (5), and (6),
			 respectively;
					(E)by inserting after
			 paragraph (2) the following new paragraph:
						
							(3)PHA authority to
				establish alternative rents
								(A)Rent flexibility
				for public housingSubject to the requirements under subparagraph
				(B), a public housing agency may establish for public housing—
									(i)a
				tenant rent structure in which—
										(I)the public housing agency establishes,
				based on the rental value of the unit, as determined by the public housing
				agency, a ceiling rent for each dwelling unit that it owns and operates;
				and
										(II)such ceiling rent
				is adjusted periodically on the basis of an inflation index or a recalculation
				of the rental value of the unit (which may be recalculated by unit or by
				building);
										(ii)an income-tiered
				tenant rent structure in which the amount of rent a family shall pay is set and
				distributed on the basis of broad tiers of income and such tiers and rents are
				adjusted on the basis of an annual cost index except that families shall not be
				offered a rent lower than the rent corresponding to their income tier;
				or
									(iii)a tenant rent
				structure in which the amount of rent a family shall pay is based on a
				percentage of family income, except that lower percentages may apply only with
				respect to earned income; such a rent structure may provide for an amount of
				rent based on a calculation of earned income that provides for disregard of a
				higher percentage or higher dollar amount, or both, than provided for in
				paragraph (8)(B).
									(B)LimitationNotwithstanding
				the authority provided under subparagraph (A), the amount paid for rent
				(including the amount allowed for tenant-paid utilities) by any family for a
				dwelling unit in public housing may not exceed the amount determined under
				subsection (a)(1) of this section. The Secretary shall issue regulations and
				establish procedures for public housing agency calculations and documentation
				as are necessary to ensure compliance with this subparagraph.
								(C)Elderly families
				and disabled familiesNotwithstanding any other provision of this
				Act, this paragraph shall not apply to elderly families and disabled
				families.
								;
				and
					(F)by adding at the
			 end the following new paragraphs:
						
							(7)Reviews of
				family income
								(A)FrequencyReviews
				of family income for purposes of this section shall be made—
									(i)in
				the case of all families, upon the initial provision of housing assistance for
				the family;
									(ii)annually thereafter, except as provided in
				subparagraph (B)(i);
									(iii)upon the request
				of the family, at any time the income or deductions (under subsection (b)(5))
				of the family change by an amount that is estimated to result in a decrease of
				$1,200 (or such lower amount as the public housing agency or owner may, at the
				option of the agency or owner, establish) or more in annual adjusted income;
				and
									(iv)at any time the income or deductions (under
				subsection (b)(5)) of the family change by an amount that is estimated to
				result in an increase of $1,200 or more in annual adjusted income, except that
				any increase in the earned income of a family shall not be considered for
				purposes of this clause (except that earned income may be considered if the
				increase corresponds to previous decreases under clause (iii)), except that a
				public housing agency or owner may elect not to conduct such review in the last
				three months of a certification period.
									(B)Fixed-income
				families
									(i)Self
				certification and 3-year reviewIn the case of any family described in
				clause (ii), after the initial review of the family’s income pursuant to
				subparagraph (A)(i), the public housing agency or owner shall not be required
				to conduct a review of the family’s income pursuant to subparagraph (A)(ii) for
				any year for which such family certifies, in accordance with such requirements
				as the Secretary shall establish, that the income of the family meets the
				requirements of clause (ii) of this subparagraph and that the sources of such
				income have not changed since the previous year, except that the public housing
				agency or owner shall conduct a review of each such family’s income not less
				than once every 3 years.
									(ii)Eligible
				familiesA family described in this clause is a family who has an
				income, as of the most recent review pursuant to subparagraph (A) or clause (i)
				of this subparagraph, of which 90 percent or more consists of fixed income, as
				such term is defined in clause (iii).
									(iii)Fixed
				incomeFor purposes of this subparagraph, the term fixed
				income includes income from—
										(I)the supplemental
				security income program under title XVI of the Social Security Act, including
				supplementary payments pursuant to an agreement for Federal administration
				under section 1616(a) of the Social Security Act and payments pursuant to an
				agreement entered into under section 212(b) of Public Law 93–66;
										(II)Social Security
				payments;
										(III)Federal, State,
				local and private pension plans; and
										(IV)other periodic
				payments received from annuities, insurance policies, retirement funds,
				disability or death benefits, and other similar types of periodic receipts that
				are of substantially the same amounts from year to year.
										(C)In
				generalReviews of family
				income for purposes of this section shall be subject to the provisions of
				section 904 of the Stewart B. McKinney Homeless Assistance Amendments Act of
				1988.
								(8)Calculation of
				income
								(A)Use of current
				year incomeIn determining
				family income for initial occupancy or provision of housing assistance pursuant
				to clause (i) of paragraph (7)(A) or pursuant to reviews pursuant to clause
				(iii) or (iv) of such paragraph, a public housing agency or owner shall use the
				income of the family as estimated by the agency or owner for the upcoming
				year.
								(B)Use of prior
				year incomeIn determining
				family income for annual reviews pursuant to paragraph (7)(A)(ii), a public
				housing agency or owner shall, except as otherwise provided in this paragraph,
				use the income of the family as determined by the agency or owner for the
				preceding year, taking into consideration any redetermination of income during
				such prior year pursuant to clause (iii) or (iv) of paragraph (7)(A).
								(C)Inflationary
				adjustment for fixed income families
									(i)In
				generalIn any year in which
				a public housing agency or owner does not conduct a review of income for any
				family described in clause (ii) of paragraph (7)(B) pursuant to the authority
				under clause (i) of such paragraph to waive such a review, such family’s prior
				year’s income determination shall, subject to clauses (ii) and (iii), be
				adjusted by applying an inflationary factor as the Secretary shall, by
				regulation, establish.
									(ii)Exemption from
				adjustmentA public housing agency or owner may exempt from an
				adjustment pursuant to clause (i) any income source for which income does not
				increase from year to year.
									(iii)Applicability
				of inflationary factorThe inflationary factor adjustment
				referred to in clause (i) shall not be made with respect to the first year
				after the year in which housing is occupied or housing assistance is initially
				provided for a family.
									(D)Other
				incomeIn determining the
				income for any family based on the prior year’s income, with respect to prior
				year calculations of income not subject to subparagraph (B), a public housing
				agency or owner may make other adjustments as it considers appropriate to
				reflect current income.
								(E)Safe
				harborA public housing
				agency or owner may, to the extent such information is available to the public
				housing agency or owner, determine the family’s income prior to the application
				of any deductions based on timely income determinations made for purposes of
				other means-tested Federal public assistance programs (including the program
				for block grants to States for temporary assistance for needy families under
				part A of title IV of the Social Security Act, a program for Medicaid
				assistance under a State plan approved under title XIX of the Social Security
				Act, and the food stamp program as defined in section 3(h) of the Food Stamp
				Act of 1977). The Secretary shall, in consultation with other appropriate
				Federal agencies, develop procedures to enable public housing agencies and
				owners to have access to such income determinations made by other means-tested
				Federal programs that the Secretary determines to have comparable reliability.
				Exchanges of such information shall be subject to the same limitations and
				tenant protections provided under section 904 of the Stewart B. McKinney
				Homeless Assistance Act Amendments of 1988 (42 U.S.C. 3544) with respect to
				information obtained under the requirements of section 303(i) of the Social
				Security Act (42 U.S.C. 503(i)).
								(F)PHA and owner
				complianceA public housing
				agency or owner may not be considered to fail to comply with this paragraph or
				paragraph (7) due solely to any de minimis errors made by the agency or owner
				in calculating family
				incomes.
								;
					(2)by striking
			 subsections (d) and (e); and
				(3)by redesignating
			 subsection (f) as subsection (d).
				(b)IncomeSection 3(b) of the United States Housing
			 Act of 1937 (42 U.S.C. 1437a(b)) is amended—
				(1)by striking
			 paragraph (4) and inserting the following new paragraph:
					
						(4)IncomeThe term income means, with
				respect to a family, income received from all sources by each member of the
				household who is 18 years of age or older or is the head of household or spouse
				of the head of the household, plus unearned income by or on behalf of each
				dependent who is less than 18 years of age, as determined in accordance with
				criteria prescribed by the Secretary, in consultation with the Secretary of
				Agriculture, subject to the following requirements:
							(A)Included
				amountsSuch term includes recurring gifts and receipts, actual
				income from assets, and profit or loss from a business.
							(B)Excluded
				amountsSuch term does not include—
								(i)any imputed return
				on assets;
								(ii)any amounts that would be eligible for
				exclusion under section 1613(a)(7) of the Social Security Act (42 U.S.C.
				1382b(a)(7)); and
								(iii)deferred
				disability benefits from the Department of Veterans Affairs that are received
				in a lump sum amount or in prospective monthly amounts.
								(C)Earned income of
				studentsSuch term does not
				include earned income of any dependent earned during any period that such
				dependent is attending school or vocational training on a full-time basis or
				any grant-in-aid or scholarship amounts related to such attendance used for the
				cost of tuition or books.
							(D)Educational
				savings accountsIncome shall be determined without regard to any
				amounts in or from, or any benefits from, any Coverdell education savings
				account under section 530 of the Internal Revenue Code of 1986 or any qualified
				tuition program under section 529 of such Code.
							(E)Other
				exclusionsSuch term shall
				not include other exclusions from income as are established by the Secretary or
				any amount required by Federal law to be excluded from consideration as income.
				The Secretary may not require a public housing agency or owner to maintain
				records of any amounts excluded from income pursuant to this
				subparagraph.
							;
				and
				(2)by striking
			 paragraph (5) and inserting the following new paragraph:
					
						(5)Adjusted
				incomeThe term adjusted income means, with respect
				to a family, the amount (as determined by the public housing agency or owner)
				of the income of the members of the family residing in a dwelling unit or the
				persons on a lease, after any deductions from income as follows:
							(A)Earned income
				disregardAn amount equal to
				10 percent of the lesser of—
								(i)the family’s
				earned income; or
								(ii)$9,000, except
				that such amount shall be adjusted annually by applying to such amount (as it
				may have been previously adjusted) an inflationary factor as the Secretary
				shall, by regulation, establish and except that for purposes of adjusted income
				determinations each year such amount shall be established by rounding the
				amount calculated down to the next lowest multiple of $1,000.
								The
				deduction under this subparagraph shall not be considered in determining
				adjusted income for the purposes of section 16 (relating to eligibility for
				assisted housing and income mix).(B)Elderly and
				disabled families$725 in the
				case of any family that is an elderly family or a disabled family.
							(C)DependentsIn the case of any family that includes a
				member or members who—
								(i)are less than 18
				years of age or attending school or vocational training on a full-time basis;
				or
								(ii)is a person with disabilities who is 18
				years of age or older and resides in the household,
								$500
				for each such member.(D)Child
				careThe amount, if any, that exceeds 10 percent of annual family
				income that is used to pay for unreimbursed child care expenses, which shall
				include child care for preschool-age children, for before- and after-care for
				children in school, and for other child care necessary to enable a member of
				the family to be employed or further his or her education.
							(E)Health and
				medical expensesThe amount,
				if any, by which 10 percent of annual family income is exceeded by the sum
				of—
								(i)in
				the case of any elderly or disabled family, any unreimbursed health and medical
				care expenses; and
								(ii)any unreimbursed
				reasonable attendant care and auxiliary apparatus expenses for each handicapped
				member of the family, to the extent necessary to enable any member of such
				family to be employed.
								(F)Permissive
				deductionsSuch additional deductions as a public housing agency
				may, at its discretion, establish, except that the Secretary shall establish
				procedures to ensure that such deductions do not materially increase Federal
				expenditures.
							The
				Secretary shall annually calculate the amounts of the deductions under
				subparagraphs (B) and (C), as such amounts may have been previously calculated,
				by applying an inflationary factor as the Secretary shall, by regulation,
				establish, except that the actual deduction determined for each year shall be
				established by rounding such amount to the next lowest multiple of
				$25..
				(c)Housing choice
			 voucher programParagraph (5) of section 8(o) of the United
			 States Housing Act of 1937 (42 U.S.C. 1437f(o)(5)) is amended—
				(1)in the paragraph
			 heading, by striking Annual review and inserting
			 Reviews;
				(2)in subparagraph
			 (A)—
					(A)by striking
			 the provisions of and inserting paragraphs (7) and (8) of
			 section 3(a) and to; and
					(B)by striking
			 and shall be conducted upon the initial provision of housing assistance
			 for the family and thereafter not less than annually; and
					(3)in subparagraph
			 (B), by striking the second sentence.
				(d)Enhanced voucher
			 programSection 8(t)(1)(D) of the United States Housing Act of
			 1937 (42 U.S.C. 1437f(t)(1)(D)) is amended by striking income
			 each place such term appears and inserting annual adjusted
			 income.
			(e)Project-Based
			 housingParagraph (3) of section 8(c) of the United States
			 Housing Act of 1937 (42 U.S.C. 1437f(c)(3)) is amended by striking the last
			 sentence.
			(f)Impact on public
			 housing revenues
				(1)Adjustments to
			 operating formulaIf the
			 Secretary of Housing and Urban Development determines that the application of
			 the amendments made by this section results in a material and disproportionate
			 reduction in the rental income of certain public housing agencies during the
			 first year in which the amendments made by this section are implemented, the
			 Secretary may make appropriate adjustments in the formula income for such year
			 of those agencies experiencing such a reduction.
				(2)HUD reports on
			 revenue and cost impactIn each of the first two years after the
			 first year in which the amendments made by this section are implemented, the
			 Secretary of Housing and Urban Development shall submit a report to Congress
			 identifying and calculating the impact of changes made by the amendments made
			 by this section and sections 4 and 5 of this Act on the revenues and costs of
			 operating public housing units, the voucher program for rental assistance under
			 section 8 of the United States Housing Act of 1937, and the program under such
			 section 8 for project-based rental assistance. If such report identifies a
			 material reduction in the net income of public housing agencies nationwide or a
			 material increase in the costs of funding the voucher program or the
			 project-based assistance program, the Secretary shall include in such report
			 recommendations for legislative changes to reduce or eliminate such a
			 reduction.
				(g)Effective
			 dateThe amendments made by this section shall take effect during
			 the first calendar year after regulations or notice has been adopted to
			 implement such amendments, except that the Secretary may delay such effective
			 date by one year upon a determination that such delay is necessary for public
			 housing agencies and owners to make the necessary changes to comply with such
			 amendments.
			4.Eligibility for
			 assistance based on assets and income
			(a)AssetsSection 16 of the United States Housing Act
			 of 1937 (42 U.S.C. 1437n) is amended by inserting after subsection (d) the
			 following new subsection:
				
					(e)Eligibility for
				assistance based on assets
						(1)Limitation on
				assetsSubject to paragraph (3) and notwithstanding any other
				provision of this Act, a dwelling unit assisted under this Act may not be
				rented and assistance under this Act may not be provided, either initially or
				at each recertification of family income, to any family—
							(A)whose net family assets exceed $100,000, as
				such amount is adjusted annually by applying an inflationary factor as the
				Secretary considers appropriate; or
							(B)who has a present
				ownership interest in, a legal right to reside in, and the effective legal
				authority to sell, real property that is suitable for occupancy as a residence,
				except that the prohibition under this subparagraph shall not apply to—
								(i)any property for
				which the family is receiving assistance under this Act;
								(ii)any person that
				is a victim of domestic violence; or
								(iii)any family that
				is offering such property for sale.
								(2)Net family
				assets
							(A)In
				generalFor purposes of this
				subsection, the term net family assets means, for all members of
				the household, the net cash value of all assets after deducting reasonable
				costs that would be incurred in disposing of real property, savings, stocks,
				bonds, and other forms of capital investment. Such term does not include
				interests in Indian trust land, equity accounts in homeownership programs of
				the Department of Housing and Urban Development, or Family Self Sufficiency
				accounts.
							(B)ExclusionsSuch
				term does not include—
								(i)the value of
				personal property, except for items of personal property of significant value,
				as the Secretary may establish or the public housing agency may
				determine;
								(ii)the value of any
				retirement account;
								(iii)real property
				for which the family does not have the effective legal authority necessary to
				sell such property;
								(iv)any amounts
				recovered in any civil action or settlement based on a claim of malpractice,
				negligence, or other breach of duty owed to a member of the family and arising
				out of law, that resulted in a member of the family being disabled;
								(v)the value of any Coverdell education
				savings account under section 530 of the Internal Revenue Code of 1986 or any
				qualified tuition program under section 529 of such Code; and
								(vi)such other
				exclusions as the Secretary may establish.
								(C)Trust
				fundsIn cases in which a
				trust fund has been established and the trust is not revocable by, or under the
				control of, any member of the family or household, the value of the trust fund
				shall not be considered an asset of a family if the fund continues to be held
				in trust. Any income distributed from the trust fund shall be considered income
				for purposes of section 3(b) and any calculations of annual family income,
				except in the case of medical expenses for a minor.
							(3)Self-certification
							(A)Net family
				assetsA public housing
				agency or owner may determine the net assets of a family, for purposes of this
				section, based on a certification by the family that the net assets of such
				family do not exceed $50,000.
							(B)No current real
				property ownershipA public housing agency or owner may determine
				compliance with paragraph (1)(B) based on a certification by the family that
				such family does not have any current ownership interest in any real property
				at the time the agency or owner reviews the family’s income.
							(C)Standardized
				formsThe Secretary may develop standardized forms for the
				certifications referred to in subparagraphs (A) and (B).
							(4)Compliance for
				public housing dwelling unitsWhen recertifying family income with
				respect to families residing in public housing dwelling units, a public housing
				agency may, in the discretion of the agency and only pursuant to a policy that
				is set forth in the public housing agency plan under section 5A for the agency,
				choose not to enforce the limitation under paragraph (1).
						(5)Elderly and
				disabled familiesWhen
				recertifying the income of an elderly or disabled family residing in a dwelling
				unit assisted under this Act, a public housing agency or owner may choose not
				to enforce the limitation under paragraph (1) or may establish exceptions to
				such limitation based on eligibility criteria, but only pursuant to a policy
				that is set forth in the public housing agency plan under section 5A for the
				agency or under a policy adopted by the owner. Eligibility criteria for
				establishing exceptions may provide for separate treatment for elderly and
				disabled families and may be based on different factors, such as age, income,
				the ability of the family to find suitable alternative housing, and whether
				supportive services are being provided.
						(6)Authority to
				delay evictionsIn the case
				of a family residing in a dwelling unit assisted under this Act who does not
				comply with the limitation under paragraph (1), the public housing agency or
				project owner may delay eviction or termination of the family based on such
				noncompliance for a period of not more than 6
				months.
						.
			(b)IncomeThe
			 United States Housing Act of 1937 is amended—
				(1)in section 3(a)(1)
			 (42 U.S.C. 1437a(a)(1)), by striking the first sentence and inserting the
			 following: Dwelling units assisted under this Act may be rented, and
			 assistance under this Act may be provided, whether initially or at time of
			 recertification, only to families who are low-income families at the time such
			 initial or continued assistance, respectively, is provided, except that
			 families residing in dwelling units as of the date of the enactment of the
			 Section 8 Voucher Reform Act of
			 2011 that, under agreements in effect on such date of enactment,
			 may have incomes up to 95 percent of local area median income shall continue to
			 be eligible for assistance at recertification as long as they continue to
			 comply with such income restrictions. When recertifying family income with
			 respect to families residing in public housing dwelling units, a public housing
			 agency may, in the discretion of the agency and only pursuant to a policy that
			 is set forth in the public housing agency plan under section 5A for the agency,
			 choose not to enforce the prohibition under the preceding sentence. When
			 recertifying family income with respect to families residing in dwelling units
			 for which project-based assistance is provided, a project owner may, in the
			 owner’s discretion and only pursuant to a policy adopted by such owner, choose
			 not to enforce such prohibition. In the case of a family residing in a dwelling
			 unit assisted under this Act who does not meet the requirements under the first
			 sentence of this paragraph or the requirements under section 8(o)(4), the
			 public housing agency or project owner may delay eviction or termination of the
			 family based on such noncompliance for a period of not more than 6
			 months.;
				(2)in section 8(o)(4)
			 (42 U.S.C. 1437f(o)(4)), by striking the matter preceding subparagraph (A) and
			 inserting the following:
					
						(4)Eligible
				familiesAssistance under this subsection may be provided,
				whether initially or at each recertification, only pursuant to subsection (t)
				to a family eligible for assistance under such subsection or to a family who at
				the time of such initial or continued assistance, respectively, is a low-income
				family that is—
						;
				and
				(3)in section 8(c)(4) (42 U.S.C. 1437f(c)(4)),
			 by striking at the time it initially occupied such dwelling unit
			 and inserting according to the restrictions under section
			 3(a)(1).
				5.Targeting
			 assistance to low-income working families
			(a)VouchersSection 16(b)(1) of the United States
			 Housing Act of 1937 (42 U.S.C. 1437n(b)(1)) is amended—
				(1)by inserting after
			 do not exceed the following: the higher of (A) the
			 poverty line (as such term is defined in section 673 of the Omnibus Budget
			 Reconciliation Act of 1981 (42 U.S.C. 9902), including any revision required by
			 such section) applicable to a family of the size involved, or (B);
			 and
				(2)by inserting
			 before the period at the end the following: ; and except that clause (A)
			 of this sentence shall not apply in the case of public housing agencies located
			 in Puerto Rico or any other territory or possession of the United
			 States.
				(b)Public
			 housingSection 16(a)(2)(A)
			 of the United States Housing Act of 1937 (42 U.S.C. 1437n(a)(2)(A)) is
			 amended—
				(1)by inserting after
			 do not exceed the following: the higher of (i) the
			 poverty line (as such term is defined in section 673 of the Omnibus Budget
			 Reconciliation Act of 1981 (42 U.S.C. 9902), including any revision required by
			 such section) applicable to a family of the size involved, or (ii);
			 and
				(2)by inserting
			 before the period at the end the following: ; and except that clause (i)
			 of this sentence shall not apply in the case of projects located in Puerto Rico
			 or any other territory or possession of the United States.
				(c)Project-Based
			 section 8 assistanceSection
			 16(c)(3) of the United States Housing Act of 1937 (42 U.S.C. 1437n(c)(3)) is
			 amended—
				(1)by inserting after
			 do not exceed the following: the higher of (A) the
			 poverty line (as such term is defined in section 673 of the Omnibus Budget
			 Reconciliation Act of 1981 (42 U.S.C. 9902), including any revision required by
			 such section) applicable to a family of the size involved, or (B);
			 and
				(2)by inserting
			 before the period at the end the following: ; and except that clause (A)
			 of this sentence shall not apply in the case of projects located in Puerto Rico
			 or any other territory or possession of the United States.
				6.Voucher renewal
			 funding
			(a)In
			 generalSection 8 of the United States Housing Act of 1937 (42
			 U.S.C. 1437f) is amended by striking subsection (dd) and inserting the
			 following new subsection:
				
					(dd)Tenant-Based
				vouchers
						(1)Authorization of
				appropriationsThere are
				authorized to be appropriated, for each of fiscal years 2012 through 2016, such
				sums as may be necessary for tenant-based assistance under subsection (o) for
				the following purposes:
							(A)To renew all
				expiring annual contributions contracts for tenant-based rental
				assistance.
							(B)To provide
				tenant-based rental assistance for—
								(i)conversion of
				section 23 projects to assistance under this section;
								(ii)the family
				unification program under subsection (x) of this section;
								(iii)relocation of
				witnesses in connection with efforts to combat crime in public and assisted
				housing pursuant to a request from a law enforcement or prosecution
				agency;
								(iv)enhanced vouchers
				authorized under subsection (t) of this section;
								(v)relocation or
				replacement in connection with the HOPE VI program under section 24;
								(vi)demolition or
				disposition of public housing units pursuant to section 18 of the United States
				Housing Act of 1937 (42 U.S.C. 1437p);
								(vii)mandatory
				conversions of public housing to vouchers, pursuant to section 33 of the United
				States Housing Act of 1937, respectively (42 U.S.C. 1437z–5);
								(viii)voluntary conversions of public housing to
				vouchers, pursuant to section 22 of the United States Housing Act of 1937,
				respectively (42 U.S.C. 1437t);
								(ix)vouchers
				necessary to comply with a consent decree or court order;
								(x)tenant protection vouchers in connection
				with dwelling units that cease to receive project-based assistance under
				subsection (b), (c), (d), (e), or (v) of this section;
								(xi)relocation and
				replacement vouchers in connection with public housing units that are
				demolished or disposed of pursuant to eminent domain, pursuant to a
				homeownership program, or in connection with a mixed finance development method
				under section 35 or otherwise;
								(xii)vouchers used
				for the preservation of public housing units not included in the operating
				formula under section 9(e)(2) of the United States Housing Act of 1937 (42
				U.S.C. 1437g(e)(2));
								(xiii)emergency
				voucher assistance for the protection of victims of domestic violence, dating
				violence, sexual assault, or stalking;
								(xiv)tenant
				protection vouchers in connection with the foreclosure or disposition of
				multifamily housing subject to a mortgage insured and subsidized under the
				National Housing Act; and
								(xv)tenant protection
				assistance, including replacement and relocation assistance.
								Subject
				only to the availability of sufficient amounts provided in appropriation Acts,
				the Secretary shall provide tenant-based rental assistance in connection with
				all dwelling units that cease to be available as assisted housing as a result
				of clauses (i), (iv), (v), (vi), (vii), (x), (xi), and (xiv).(2)Allocation of
				renewal funding among public housing agencies
							(A)From amounts
				appropriated for each year pursuant to paragraph (1)(A), the Secretary shall
				provide renewal funding for each public housing agency—
								(i)based on leasing and cost data from the
				preceding calendar year, as adjusted by an annual adjustment factor to be
				established by the Secretary, which shall be established using the smallest
				geographical areas for which data on changes in rental costs are annually
				available;
								(ii)by making any adjustments necessary to
				provide for the first-time renewal of vouchers funded under paragraph (1)(B)
				and of any incremental vouchers funded in previous years;
								(iii)by making any adjustments necessary for
				full year funding of vouchers moved into and out of the jurisdiction of the
				public housing agency in the prior calendar year pursuant to portability
				procedures under subsection (r)(2); and
								(iv)by making such
				other adjustments as the Secretary considers appropriate, including adjustments
				necessary to address changes in voucher utilization rates and voucher costs
				related to natural and other major disasters.
								(B)Leasing and cost
				dataFor purposes of
				subparagraph (A)(i), leasing and cost data shall be calculated annually by
				using the average for the preceding calendar year. Such leasing and cost data
				shall be adjusted to include vouchers that were set aside under a commitment to
				provide project-based assistance under subsection (o)(13) and to exclude
				amounts funded through advances under paragraph (3). Such leasing and cost data
				shall not include funds not appropriated for tenant-based assistance under
				section 8(o), unless the agency’s funding was prorated in the prior year and
				the agency used other funds to maintain vouchers in use.
							(C)OverleasingFor the purpose of determining allocations
				under subsection (A)(i), the leasing rate calculated for the prior calendar
				year may exceed an agency’s authorized voucher level, except that such
				calculation shall not utilize a leasing rate in excess of 103 percent of the
				leasing rate in the year preceding such prior year (after making appropriate
				adjustments for incremental and new enhanced vouchers) which results from the
				use of accumulated amounts, as referred to in the last sentence of paragraph
				(4)(A).
							(D)Moving to work;
				housing innovation programNotwithstanding subparagraphs (A) and
				(B), each public housing agency participating in any year in the moving to work
				program or the housing innovation program under section 37 of this Act shall be
				funded pursuant to its agreement under such program and shall be subject to any
				pro rata adjustment made under subparagraph (F)(i).
							(E)Unreimbursed
				portability costsThe Secretary may reimburse public housing
				agencies for increased costs related to portability incurred during the prior
				year that were not reimbursed pursuant to paragraph (4)(B)(i).
							(F)Pro rata
				allocation
								(i)Insufficient
				fundsTo the extent that amounts made available for a fiscal year
				are not sufficient to provide each public housing agency with the full
				allocation for the agency determined pursuant to subparagraphs (A) and (D), the
				Secretary shall reduce such allocation for each agency on a pro rata basis,
				except that renewal funding of enhanced vouchers under section 8(t) shall not
				be subject to such proration.
								(ii)Excess
				fundsTo the extent that amounts made available for a fiscal year
				exceed the amount necessary to provide each housing agency with the full
				allocation for the agency determined pursuant to subparagraphs (A) and (D),
				such excess amounts shall be used for the purposes specified in paragraph
				(4)(B).
								(G)Prompt funding
				allocationThe Secretary
				shall allocate all funds under this subsection for each year before the latter
				of (i) February 15, or (ii) the expiration of the 45-day period beginning upon
				the enactment of the appropriations Act funding such renewals.
							(3)Advances
							(A)AuthorityDuring
				the last 3 months of each calendar year, the Secretary shall provide amounts
				out of any appropriations made pursuant to paragraph (1) for the fiscal year
				beginning on October 1 of that calendar year to any public housing agency, at
				the request of the agency, in an amount up to two percent of the allocation for
				the agency for such calendar year, subject to subparagraph (C).
							(B)UseAmounts
				advanced under subparagraph (A) may be used to pay for additional voucher
				costs, including costs related to temporary overleasing.
							(C)Use of prior
				year amountsDuring the last 3 months of a calendar year, if
				amounts previously provided to a public housing agency for tenant-based
				assistance for such year or for previous years remain unobligated and available
				to the agency—
								(i)the agency shall
				exhaust such amounts to cover any additional voucher costs under subparagraph
				(B) before amounts advanced under subparagraph (A) may be so used; and
								(ii)the amount that may be advanced under
				subparagraph (A) to the agency shall be reduced by an amount equal to the total
				of such previously provided and unobligated amounts.
								(D)RepaymentAmounts
				advanced under subparagraph (A) in a calendar year shall be repaid to the
				Secretary in the subsequent calendar year by offsetting the amounts made
				available for such agency for such subsequent calendar year pursuant to
				allocation under paragraph (2) by an amount equal to the amount so advanced to
				the agency.
							(4)Offset
							(A)In
				generalThe Secretary shall
				offset, from amounts provided under the annual contributions contract for a
				public housing agency for a calendar year, all accumulated amounts allocated
				under paragraph (2) and from previous years that are unused by the agency at
				the end of each calendar year, except for an amount not less than 6 percent of
				such amount allocated to the agency pursuant to paragraph (2) for the preceding
				calendar year. Notwithstanding any other provision of law, each public housing
				agency may retain all amounts not offset under this subparagraph, and may use
				such amounts for all authorized purposes.
							(B)ReallocationNot
				later than the latter of April 1 of each calendar year or 75 days after the
				enactment of an appropriations Act providing funding for voucher renewal costs,
				the Secretary shall, from amounts available pursuant to paragraph (2)(E) and
				from any other available amounts appropriated for such purpose—
								(i)set aside and
				subsequently make available such amounts as the Secretary considers likely to
				be needed, when combined with funds from a central fund or any other source of
				funds appropriated or made available for such purpose, to reimburse public
				housing agencies for increased costs related to portability and family
				self-sufficiency activities pursuant to section 23(h) during such year;
				and
								(ii)reallocate all remaining amounts among
				public housing agencies, with priority given based on the extent to which an
				agency has utilized the amount allocated under paragraph (2) for the agency to
				serve eligible families and the relative need for additional voucher assistance
				for use only to increase voucher leasing
				rates.
								.
			(b)PortabilityThe
			 Secretary of Housing and Urban Development shall, not later than the expiration
			 of the 6-month period beginning on the date of the enactment of this Act, issue
			 a proposed rule for comment to modify the regulations governing the
			 responsibilities of public housing agencies in cases in which families assisted
			 with tenant-based assistance under section 8 of the United States Housing Act
			 of 1937 exercise their right to move to a different jurisdiction under the
			 Secretary’s regulations regarding portability procedures (24 C.F.R. 982.355),
			 to eliminate, or minimize to the greatest extent feasible consistent with
			 available funding, billing between agencies and administrative barriers to
			 families’ choices of where to reside, without undermining the ability of public
			 housing agencies to serve their waiting lists. The Secretary shall finalize
			 regulations modifying such portability procedures in accordance with this
			 subsection not later than the expiration of the 12-month period beginning upon
			 the date of the enactment of this Act.
			(c)Vouchers for
			 persons with disabilities and homeless veteransThe Secretary of Housing and Urban
			 Development shall develop and issue, to public housing agencies that have
			 received voucher assistance under section 8(o) for non-elderly disabled
			 families, or under section 8(o)(19) for homeless veterans, pursuant to
			 appropriations Acts for fiscal year 1997 and fiscal years thereafter, guidance
			 to ensure that, to the maximum extent practicable, such vouchers continue to be
			 provided upon turnover to qualified non-elderly disabled families or homeless
			 veterans, respectively.
			7.Administrative
			 fees
			(a)In
			 generalSection 8(q) of the
			 United States Housing Act of 1937 (42 U.S.C. 1437f(q)) is amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 subparagraphs (B) and (C) and inserting the following new subparagraphs:
						
							(B)CalculationThe
				fee under this subsection shall—
								(i)be
				payable to each public housing agency for each month for which a dwelling unit
				is covered by an assistance contract;
								(ii)be based on a per-unit fee, which shall be
				based on the per-unit fee payable to the agency in fiscal year 2003 and updated
				for each subsequent year as specified in subsection (iv), or on such formula
				which the Secretary may, by regulation, establish using a per-unit fee
				structure which shall provide for the payment of the full cost of administering
				vouchers, and which may include performance incentives consistent with
				subsection (o)(21);
								(iii)include an
				amount for the cost of issuing a voucher to new participants;
								(iv)be updated each
				year using an index of changes in wage and benefit data or other objectively
				measurable data that reflect the costs of administering the program for such
				assistance, as determined by the Secretary; and
								(v)include an amount for the cost of family
				self-sufficiency coordinators, as provided in section 23(h)(1).
								(C)PublicationThe
				Secretary shall cause to be published in the Federal Register the fee rate for
				each geographic area.
							;
				and
					(B)by striking
			 subparagraph (E) and inserting the following new subparagraph;
						
							(E)Fee for
				agency-owned unitsThe
				Secretary shall establish a fee for dwelling units owned by a public housing
				agency that reflects reasonable costs of administration, which shall take into
				consideration the third-party inspection and rent determination expenses
				incurred in compliance with the requirements of subsection
				(o)(11).
							;
				and
					(2)in paragraph (4),
			 by striking 1999 and inserting 2011.
				(b)Administrative
			 fees for family self-Sufficiency program costsSubsection (h) of
			 section 23 of the United States Housing Act of 1937 (42 U.S.C. 1437u(h)) is
			 amended by striking paragraph (1) and inserting the following new
			 paragraph:
				
					(1)Section 8
				fees
						(A)In
				generalThe Secretary shall establish a fee under section 8(q)
				for the costs incurred in administering the self-sufficiency program under this
				section to assist families receiving voucher assistance through section
				8(o).
						(B)Eligibility for
				feeThe fee shall provide
				funding for family self-sufficiency coordinators as follows:
							(i)Base
				feeA public housing agency serving 25 or more participants in
				the family self-sufficiency program under this section shall receive a fee
				equal to the costs of employing one full-time family self-sufficiency
				coordinator. An agency serving fewer than 25 such participants shall receive a
				prorated fee.
							(ii)Additional
				feeAn agency that meets minimum performance standards shall
				receive an additional fee sufficient to cover the costs of employing a second
				family self-sufficiency coordinator if the agency has 75 or more participating
				families, and a third such coordinator if it has 125 or more participating
				families.
							(iii)Previously
				funded agenciesAn agency that received funding from the
				Department of Housing and Urban Development for more than three such
				coordinators in any of fiscal years 1998 through 2010 shall receive funding for
				the highest number of coordinators funded in a single fiscal year during that
				period, provided they meet applicable size and performance standards.
							(iv)Initial
				yearFor the first year in which a public housing agency
				exercises its right to develop an family self-sufficiency program for its
				residents, it shall be entitled to funding to cover the costs of up to one
				family self-sufficiency coordinator, based on the size specified in its action
				plan for such program.
							(v)State and
				regional agenciesFor purposes of calculating the family
				self-sufficiency portion of the administrative fee under this subparagraph,
				each administratively distinct part of a State or regional public housing
				agency shall be treated as a separate agency.
							(vi)Determination
				of number of coordinatorsIn
				determining whether a public housing agency meets a specific threshold for
				funding pursuant to this paragraph, the number of participants being served by
				the agency in its family self-sufficiency program shall be considered to be the
				average number of families enrolled in such agency’s program during the course
				of the most recent fiscal year for which the Department of Housing and Urban
				Development has data.
							(C)ProrationIf
				insufficient funds are available in any fiscal year to fund all of the
				coordinators authorized under this section, the first priority shall be given
				to funding one coordinator at each agency with an existing family
				self-sufficiency program. The remaining funds shall be prorated based on the
				number of remaining coordinators to which each agency is entitled under this
				subparagraph.
						(D)RecaptureAny
				fees allocated under this subparagraph by the Secretary in a fiscal year that
				have not been spent by the end of the subsequent fiscal year shall be
				recaptured by the Secretary and shall be available for providing additional
				fees pursuant to subparagraph (B)(ii).
						(E)Performance
				StandardsWithin six months
				after the date of the enactment of this paragraph, the Secretary shall publish
				a proposed rule specifying the performance standards applicable to funding
				under clauses (ii) and (iii) of subparagraph (B). Such standards shall include
				requirements applicable to the leveraging of in-kind services and other
				resources to support the goals of the family self-sufficiency program.
						(F)Data
				collectionPublic housing agencies receiving funding under this
				paragraph shall collect and report to the Secretary, in such manner as the
				Secretary shall require, information on the performance of their family
				self-sufficiency programs.
						(G)EvaluationThe Secretary shall conduct a formal and
				scientific evaluation of the effectiveness of well-run family self-sufficiency
				programs, comparing outcomes of families participating in such programs with
				families who are not, using random assignment of participants to the extent
				practicable. Not later than the expiration of the 4-year period beginning upon
				the enactment of this paragraph, the Secretary shall submit an interim
				evaluation report to the Congress. Not later than the expiration of the 8-year
				period beginning upon such enactment, the Secretary shall submit a final
				evaluation report to the Congress. There is authorized to be appropriated
				$10,000,000 to carry out the evaluation under this subparagraph.
						(H)Incentives for
				innovation and high performanceThe Secretary may reserve up to
				10 percent of the amounts made available for administrative fees under this
				paragraph to provide support to or reward family self-sufficiency programs that
				are particularly innovative or highly successful in achieving the goals of the
				program.
						.
			(c)RepealSection
			 202 of the Departments of Veterans Affairs and Housing and Urban Development,
			 and Independent Agencies Appropriations Act, 1997 (42 U.S.C. 1437f note; Public
			 Law 104–204; 110 Stat. 2893) is hereby repealed.
			8.Homeownership
			(a)Section 8
			 homeownership downpayment programSection 8(y)(7) of the United
			 States Housing Act of 1937 (42 U.S.C. 1437f(y)(7)) is amended by striking
			 subparagraphs (A) and (B) and inserting the following new subparagraphs:
				
					(A)In
				generalSubject to the
				provisions of this paragraph, in the case of a family on whose behalf rental
				assistance under section 8(o) has been provided for a period of not less than
				12 months prior to the date of receipt of downpayment assistance under this
				paragraph, a public housing agency may, in lieu of providing monthly assistance
				payments under this subsection on behalf of a family eligible for such
				assistance and at the discretion of the agency, provide a downpayment
				assistance grant in accordance with subparagraph (B).
					(B)Grant
				requirementsA downpayment assistance grant under this
				paragraph—
						(i)shall be used by the family only as a
				contribution toward the downpayment and reasonable and customary closing costs
				required in connection with the purchase of a home;
						(ii)shall be in the
				form of a single one-time grant; and
						(iii)may not exceed
				$10,000.
						(C)No effect on
				obtaining outside sources for downpayment assistanceThis Act may
				not be construed to prohibit a public housing agency from providing downpayment
				assistance to families from sources other than a grant provided under this Act,
				or as determined by the public housing agency.
					(D)Counseling and
				self-sufficiency programsA
				public housing agency may require prepurchase housing counseling or
				participation in a self-sufficiency program as a condition of a family
				receiving downpayment assistance under this
				paragraph.
					.
			(b)Use of vouchers
			 for manufactured housingSection 8(o)(12) of the United States
			 Housing Act of 1937 (42 U.S.C. 1437f(o)(12)) is amended—
				(1)in subparagraph
			 (A), by striking the period at the end of the first sentence and all that
			 follows through “of” in the second sentence and inserting “and rents”;
			 and
				(2)in subparagraph
			 (B)—
					(A)in clause (i), by
			 striking the rent and all that follows and inserting the
			 following: “rent shall mean the sum of the monthly payments made by a family
			 assisted under this paragraph to amortize the cost of purchasing the
			 manufactured home, including any required insurance and property taxes, the
			 monthly amount allowed for tenant-paid utilities, and the monthly rent charged
			 for the real property on which the manufactured home is located, including
			 monthly management and maintenance charges.”;
					(B)by striking clause
			 (ii); and
					(C)in clause
			 (iii)—
						(i)by
			 inserting after the period at the end the following: “If the amount of the
			 monthly assistance payment for a family exceeds the monthly rent charged for
			 the real property on which the manufactured home is located, including monthly
			 management and maintenance charges, a public housing agency may pay the
			 remainder to the family, lender or utility company, or may choose to make a
			 single payment to the family for the entire monthly assistance amount.”;
			 and
						(ii)by
			 redesignating such clause as clause (ii).
						9.PHA reporting of
			 rent payments to credit reporting agenciesSection 3 of the United States Housing Act
			 of 1937 (42 U.S.C. 1437a), as amended by the preceding provisions of this Act,
			 is further amended by adding at the end the following new subsection:
			
				(e)PHA reporting of
				rent payments to credit reporting agencies
					(1)AuthorityTo the extent that an individual receiving
				tenant-based housing choice vouchers under section 8 by a public housing agency
				agrees in writing to reporting under this subsection, the public housing agency
				may submit to consumer reporting agencies described in section 603(p) of the
				Fair Credit Reporting Act (15 U.S.C. 1681a) information regarding the past rent
				payment history of the individual with respect to the dwelling unit for which
				such assistance is provided.
					(2)FormatThe
				Secretary, after consultation with consumer reporting agencies referred in
				paragraph (1), shall establish a system and format to be used by public housing
				agencies for reporting of information under such paragraph that provides such
				information in a format and manner that is similar to other credit information
				submitted to such consumer reporting agencies and is usable by such
				agencies.
					.
		10.Performance
			 assessmentsSection 8(o) of
			 the United States Housing Act of 1937 (42 U.S.C. 1437f(o)) is amended by adding
			 at the end the following new paragraph:
			
				(21)Performance
				assessments
					(A)EstablishmentThe
				Secretary shall, by regulation, establish standards and procedures for
				assessing the performance of public housing agencies in carrying out the
				programs for tenant-based rental assistance under this subsection and for
				homeownership assistance under subsection (y).
					(B)ContentsThe
				standards and procedures under this paragraph shall provide for assessment of
				the performance of public housing agencies in the following areas:
						(i)Extent to which
				dwelling units comply with housing quality standards, including compliance with
				inspection requirements.
						(ii)Extent of
				utilization of assistance amounts provided to the agency and of authorized
				vouchers, using appropriate adjustments for vouchers set aside to meet
				commitments under paragraph (13).
						(iii)Timeliness and
				accuracy of reporting by the agency to the Secretary.
						(iv)Effectiveness in
				carrying out policies that result in deconcentration of poverty and reduction
				of racial segregation.
						(v)Reasonableness of rent burdens, consistent
				with public housing agency responsibilities under section
				8(o)(1)(E)(iii).
						(vi)Accurate calculations of rent, utility
				allowances, and subsidy payments.
						(vii)Effectiveness in
				carrying out family self-sufficiency activities.
						(viii)Timeliness of
				actions related to landlord participation.
						(ix)Compliance with
				targeting requirements under section 16(b).
						(x)Such other areas
				as the Secretary considers appropriate, which may only be established by
				regulation.
						(C)Biennial
				assessmentNot later than 2 years after the date of enactment of
				this paragraph, and at least every 2 years thereafter, the Secretary, using the
				standards and procedures established under this paragraph, shall—
						(i)conduct an
				assessment of the performance of each public housing agency carrying out a
				program referred to in subparagraph (A);
						(ii)make such
				assessment available to the public housing agency and to the public via the
				website of the Department of Housing and Urban Development; and
						(iii)submit a report
				to Congress regarding the results of each such assessment.
						(D)ApplicabilityWhen
				implemented, the performance assessment standards and procedures under this
				paragraph shall supercede the Section 8 Management Assessment Program of the
				Secretary then in
				effect.
					.
		11.PHA project-based
			 assistanceSection 8(o)(13) of
			 the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(13)) is
			 amended—
			(1)by striking
			 subparagraph (B) and inserting the following new subparagraph:
				
					(B)Percentage
				limitation
						(i)In
				generalSubject to clause
				(ii), not more than 25 percent of the funding available for tenant-based
				assistance under this section that is administered by the agency may be
				attached to structures pursuant to this paragraph.
						(ii)ExceptionAn
				agency may attach up to an additional 5 percent of the funding available for
				tenant-based assistance under this section to structures pursuant to this
				paragraph for dwelling units that house individuals and families that meet the
				definition of homeless under section 103 of the McKinney-Vento Homeless
				Assistance Act (42 U.S.C. 11302), that provide supportive housing to persons
				with disabilities, or that are located in areas where vouchers under this
				subsection are difficult to use, as specified in subparagraph (D)(ii)(II). The
				Secretary may, by regulation, establish additional categories for the exception
				under this clause.
						;
				
			(2)by striking
			 subparagraph (D) and inserting the following new subparagraph:
				
					(D)Income mixing
				requirement
						(i)In
				generalExcept as provided in
				clause (ii), not more than the greater of 25 dwelling units or 25 percent of
				the dwelling units in any project may be assisted under a housing assistance
				payment contract for project-based assistance pursuant to this paragraph. For
				purposes of this subparagraph, the term project means a single
				building, multiple contiguous buildings, or multiple buildings on contiguous
				parcels of land.
						(ii)Exceptions
							(I)Certain
				housingThe limitation under
				clause (i) shall not apply in the case of assistance under a contract for
				housing consisting of single family properties, or for dwelling units that are
				exclusively made available for households comprised of elderly families,
				disabled families, and families receiving supportive services for special needs
				populations, such as individuals who were formerly homeless. For purposes of
				the preceding sentence, the term single family properties means
				buildings with no more than four dwelling units.
							(II)Certain
				areas
								(aa)With respect to areas in which fewer than
				75 percent of families issued vouchers become participants in the program, the
				public housing agency has established the payment standard at 110 percent of
				the fair market rent for all census tracts in the area for the previous six
				months, the public housing agency has requested a higher payment standard, and
				the public housing agency grants an automatic extension of 90 days (or longer)
				to families with vouchers who are attempting to find housing, clause (i) shall
				be applied by substituting 40 percent for 25
				percent; and
								(bb)With respect to census tracts with a
				poverty rate of 20 percent or less, clause (i) shall be applied by substituting
				50 percent for 25 percent and the Secretary may,
				by regulation, establish additional
				conditions.
								;
			(3)in subparagraph
			 (J)—
				(A)by striking the fifth and sixth sentences
			 and inserting the following: A public housing agency may establish and
			 utilize procedures for maintaining site-based waiting lists under which
			 applicants may apply directly at, or otherwise designate to the public housing
			 agency, the project or projects in which they seek to reside, except that all
			 eligible applicants on the waiting list of an agency for assistance under this
			 subsection shall be permitted to place their names on such separate list. All
			 such procedures shall comply with title VI of the Civil Rights Act of 1964, the
			 Fair Housing Act, and other applicable civil rights laws. The owner or manager
			 of a structure assisted under this paragraph shall not admit any family to a
			 dwelling unit assisted under a contract pursuant to this paragraph other than a
			 family referred by the public housing agency from its waiting list, or a family
			 on a site-based waiting list that complies with the requirements of this
			 subparagraph. A public housing agency shall disclose to each applicant all
			 other options in the selection of a project in which to reside that are
			 provided by the public housing agency and are available to the
			 applicant.; and
				(B)by inserting after the third sentence the
			 following new sentence: Any family who resides in a dwelling unit
			 proposed to be assisted under this paragraph, or in a unit to be replaced by a
			 proposed unit to be assisted under this paragraph shall be given an absolute
			 preference for selection for placement in the proposed unit, if the family is
			 otherwise eligible for assistance under this subsection.; and
				(4)by adding at the
			 end the following new subparagraphs:
				
					(N)Structure owned
				by agencyNotwithstanding any
				other provision of law, as part of an initiative to improve, develop, or
				replace a public housing site, a public housing agency may attach assistance to
				an existing, newly constructed, or rehabilitated structure in which the agency
				has an ownership interest or which the agency has control of without following
				a competitive process, but only if the agency includes such initiative in its
				public housing agency plan approved under section 5A and the units that receive
				such assistance will not receive assistance under section 9. The preceding
				sentence may not be construed to limit the ability of a public housing agency
				to attach assistance to structures under other applicable law.
					(O)Leases and
				tenancyAssistance provided
				under this paragraph shall be subject to the provisions of paragraph (7),
				except that subparagraph (A) of such paragraph shall not apply. Notwithstanding
				any other provision of law, for the term of the contract under this paragraph,
				the owner may terminate tenancy only for serious or repeated violations of the
				terms and conditions of the lease or for violation of applicable law.
					(P)Allowable
				transfersA public housing
				agency may, subject to the agreement of the receiving agency, transfer a
				portion of its vouchers and related budget authority to a public housing agency
				that administers a program under this subsection in another jurisdiction
				located in the same or a contiguous metropolitan area or county.
					(Q)Rent
				flexibilityIf a dwelling unit assisted under this paragraph also
				receives funding from either of the funds established under section 1338 or
				1339 of the Federal Housing Enterprises Financial Safety and Soundness Act of
				1992 (12 U.S.C. 4568, 4569), the rent for the unit, if agreed upon by both the
				public housing agency and the owner, may be established at an amount that is
				less than would otherwise be permitted under paragraphs (1)(B) or (10)(A) of
				this
				section.
					.
			12.Rent
			 burdens
			(a)ReviewsSection 8(o)(1) of the United States
			 Housing Act of 1937 (42 U.S.C. 1437f(o)(1)) is amended by striking subparagraph
			 (E) and inserting the following new subparagraph:
				
					(E)Reviews
						(i)Rent
				burdensThe Secretary shall
				monitor rent burdens and submit a report to the Congress annually on the
				percentage of families assisted under this subsection, occupying dwelling units
				of any size, that pay more than 30 percent of their adjusted incomes for rent
				and such percentage that pay more than 40 percent of their adjusted incomes for
				rent. Using information regularly reported by public housing agencies, the
				Secretary shall provide public housing agencies, on an annual basis, a report
				with the information described in the first sentence of this clause, and may
				require a public housing agency to modify a payment standard that results in a
				significant percentage of families assisted under this subsection, occupying
				dwelling units of any size, paying more than 30 percent of their adjusted
				incomes for rent. In implementing the requirements of this clause, the
				Secretary shall separate out calculations and consideration of families whose
				rent contributions are calculated under section 3(a)(3) and clauses (ii) and
				(iii) of paragraph (2)(A) of this subsection.
						(ii)Concentration
				of povertyThe Secretary shall submit a report to the Congress
				annually on the degree to which families assisted under this subsection in each
				metropolitan area are clustered in lower rent, higher poverty areas, which
				shall include reporting of data by race and ethnicity, and how, and the extent
				to which, greater geographic distribution of such assisted families could be
				achieved, including by increasing payment standards for particular communities
				within such metropolitan areas.
						(iii)Public housing
				agency responsibilitiesEach
				public housing agency shall make publicly available the information on rent
				burdens provided by the Secretary pursuant to clause (i), and, for agencies
				located in metropolitan areas, the information on concentration provided by the
				Secretary pursuant to clause (ii). If a public housing agency has a high degree
				of concentration of poverty, as determined under a standard to be developed by
				the Secretary in accordance with clause (ii), or if the percentage of families
				paying more than 40 percent of their adjusted net income exceeds a percentage
				level, to be established by the Secretary, the public housing agency shall
				adjust the payment standard to eliminate excessive rent burdens within a
				reasonable time period or explain its reasons for not making such adjustment.
				The Secretary may not deny the request of a public housing agency to set a
				payment standard up to 120 percent of the fair market rent to eliminate
				excessive rent burdens in accordance with the preceding sentence, except on the
				basis that an agency has not demonstrated that its request meets these
				criteria. If a request of a public housing agency has not been denied or
				approved with 45 days after the request is made, the request shall be
				considered to have been
				approved.
						.
			(b)Public housing
			 agency planSection 5A(d)(4)
			 of the United States Housing Act of 1937 (42 U.S.C. 1437c–1(d)(4)) is amended
			 by inserting before the period at the end the following: “, including the
			 report with respect to the agency furnished by the Secretary pursuant to
			 section 8(o)(1)(E) concerning rent burdens and, if applicable, geographic
			 concentration of voucher holders, any changes in rent or other policies the
			 public housing agency is making to address excessive rent burdens or
			 concentration, and if the public housing agency is not adjusting its payment
			 standard, its reasons for not doing so”.
			(c)Rent burdens for
			 persons with disabilitiesSubparagraph (D) of section 8(o)(1) is
			 amended by inserting before the period at the end the following: “, except that
			 a public housing agency may establish a payment standard of not more than 120
			 percent of the fair market rent where necessary as a reasonable accommodation
			 for a person with a disability, without approval of the Secretary. A public
			 housing agency may seek approval of the Secretary to use a payment standard
			 greater than 120 percent of the fair market rent as a reasonable accommodation
			 for a person with a disability. In connection with the use of any increased
			 payment standard established or approved pursuant to either of the preceding
			 two sentences as a reasonable accommodation for a person with a disability, the
			 Secretary may not establish additional requirements regarding the amount of
			 adjusted income paid by such person for rent”.
			13.Establishment of
			 fair market rent
			(a)In
			 generalParagraph (1) of section 8(c) of the United States
			 Housing Act of 1937 (42 U.S.C. 1437f(c)(1)) is amended—
				(1)by inserting
			 (A) after the paragraph designation;
				(2)by striking the
			 seventh, eighth, and ninth sentences; and
				(3)by adding at the
			 end the following:
					
						(B)(i)The Secretary shall define market areas for
				purposes of this paragraph in areas sufficiently distinct as is
				necessary—
								(I)to establish fair market rentals that
				accurately reflect typical rental costs of units suitable for occupancy by
				persons assisted under this section in communities in metropolitan and
				non-metropolitan areas (including low poverty areas); and
								(II)to avoid concentration of voucher
				holders;
								while taking into consideration the factors specified
				in clause (ii).(ii)The factors specified in this clause
				are—
								(I)the efficient administration of the
				program by public housing agencies and the administrative costs of the
				Secretary of establishing additional areas;
								(II)the availability of data for a
				sufficient number of dwelling units to establish accurate fair market rentals;
				and
								(III)the ability of public housing
				agencies to adjust the payment standard to more accurately reflect typical
				rental costs.
								(iii)The Secretary shall establish
				procedures to permit a public housing agency to request the establishment of a
				separate market areas for either all or contiguous parts of the areas under the
				jurisdiction of such agency. The Secretary shall consider and approve any such
				request using the criteria established in clause (i) and the considerations
				under clause (ii).
							(iv)The Secretary shall not reduce the
				fair market rental in a market area as a result of a change in the percentile
				of the distribution of market rents used to establish the fair market
				rental.
							(v)The Secretary shall phase in large
				increases or decreases in the fair market rentals that result from changes in
				market area boundaries or other methodological changes that do not reflect
				actual year-to-year trends in rents by limiting such increases or decreases to
				not more than 5 percent each
				year.
							.
				(b)Payment
			 standardSubparagraph (B) of section 8(o)(1) of the United States
			 Housing Act of 1937 (42 U.S.C. 1437f(o)(1)(B)) is amended by inserting before
			 the period at the end the following: , except that no public housing
			 agency shall be required as a result of a reduction in the fair market rental
			 to reduce the payment standard applied to a family continuing to reside in a
			 unit for which the family was receiving assistance under this section at the
			 time the fair market rental was reduced.
			14.Screening of
			 applicants
			(a)In
			 generalSubparagraph (B) of
			 section 8(o)(6) of the United States Housing Act of 1937 (1437f(o)(6)(B)) is
			 amended—
				(1)by striking
			 (B) Selection of
			 tenants.—Each and inserting the following:
					
						(B)Selection of
				tenants
							(i)Function of
				ownerEach
							;
				(2)in the first
			 sentence, by striking unit) and inserting
			 unit;
				(3)by striking
			 In addition and inserting the following:
					
						(ii)ScreeningIn
				addition
						;
				(4)by inserting after
			 establish. the following: A public housing agency’s
			 elective screening shall be limited to criteria that are directly related to an
			 applicant’s ability to fulfill the obligations of an assisted lease and shall
			 consider mitigating circumstances related to such applicant. The requirements
			 of the preceding sentence shall not limit the ability of a public housing
			 agency to deny assistance based on an applicant’s criminal background or any
			 other permissible grounds for denial under subtitle F of title V of the Quality
			 Housing and Work Responsibility Act of 1998 (42 U.S.C. 13661 et seq.; relating
			 to safety and security in public and assisted housing), subject to the
			 procedural requirements of this section. Any applicant or participant
			 determined to be ineligible for admission or continued participation to the
			 program shall be notified of the basis for such determination and provided,
			 within a reasonable time after the determination, an opportunity for an
			 informal hearing on such determination at which mitigating circumstances,
			 including remedial conduct subsequent to the conduct that is the basis of such
			 determination, shall be considered.; and
				(5)by adding at the
			 end the following:
					
						(iii)Existing
				assisted familiesFamilies
				being provided enhanced vouchers pursuant to subsection (t), families receiving
				assistance under this Act that are subsequently provided tenant-based
				assistance pursuant to subsection (dd)(1)(B), and families residing in
				multifamily housing subject to a mortgage insured under the National Housing
				Act that are provided tenant-based assistance pursuant to subsection
				(dd)(1)(B)(xiv) of this section shall not be considered new applicants under
				this paragraph and shall not be subject to elective re-screening by a public
				housing
				agency.
						.
				(b)Leases and
			 tenancySubparagraph (E) of
			 section 8(o)(7) of the United States Housing Act of 1937 (42 U.S.C.
			 1437f(o)(7)(E)) is amended by inserting termination or after
			 any the last place such term appears.
			(c)Denials of
			 admissionSection 576 of the Quality Housing and Work
			 Responsibility Act of 1998 (42 U.S.C. 13661) is amended—
				(1)in subsection
			 (b)—
					(A)by striking
			 paragraph (2);
					(B)in paragraph
			 (1)—
						(i)in
			 subparagraph (A), by inserting , based on documented evidence that is
			 credible and objective, after determines;
						(ii)in
			 subparagraph (B), by striking that it has reasonable and all
			 that follows through by other residents and inserting ,
			 based on documented evidence that is credible and objective, is a chronic
			 abuser of alcohol, and who is not currently participating in a supervised
			 alcohol rehabilitation program; and
						(iii)by
			 redesignating subparagraphs (A) and (B) (as so amended) as paragraphs (1) and
			 (2) and realigning such paragraphs, as so redesignated, so as to be indented 2
			 ems from the left margin; and
						(C)by striking the
			 subsection designation and all that follows through
			 Notwithstanding in paragraph (1) and inserting the
			 following:
						
							(b)Ineligibility of
				illegal drug users and alcohol abusersNotwithstanding
							;
				and
					(2)in subsection
			 (c)—
					(A)in the section
			 heading, by inserting certain before criminal;
					(B)in the matter that
			 precedes paragraph (1)—
						(i)by inserting , based on documented
			 evidence that is credible and objective, after
			 determines;
						(ii)by
			 striking a reasonable time and inserting the 5-year
			 period; and
						(iii)by
			 striking or other criminal activity;
						(C)in paragraph (2),
			 by striking reasonable each place such term appears and
			 inserting 5-year; and
					(D)by adding after
			 and below paragraph (2) the following:
						
							No denial
				of admission may be made pursuant to this subsection based on a misdemeanor
				charge and conviction unless such denial is based on a pattern of activity, the
				commission of any offense against a child (including child pornography
				offenses), the commission of any offense involving a child victim, the
				commission of a sexual assault, the commission of an assault, or the commission
				of violent, disruptive (as such term is defined by the Secretary), or illegal
				behavior that interferes with the right to peaceful enjoyment of the premises
				by other
				residents..
					15.Enhanced
			 vouchers
			(a)Qualification;
			 election To remain in unitSection 8(t)(1) of the United States
			 Housing Act of 1937 (42 U.S.C. 1437f(t)(1)(B)) is amended—
				(1)in the matter
			 preceding subparagraph (A), by inserting and shall not require that the
			 family requalify under the selection standards for a public housing agency in
			 order to be eligible for such assistance before the comma; and
				(2)by striking
			 subparagraph (B) and inserting the following new subparagraph:
					
						(B)(i)the assisted family may
				elect to remain in the same project in which the family was residing on the
				date of the eligibility event for the project regardless of unit and family
				size standards normally used by the administering public housing agency (except
				that tenants may be required to move to units of appropriate size if available
				on the premises), and the owner of the unit shall accept the enhanced voucher
				and terminate the tenancy only for serious or repeated violation of the terms
				and conditions of the lease or for violation of applicable law; and
							(ii)if, during any period the family
				makes such an election and continues to so reside, the rent for the dwelling
				unit of the family in such project exceeds the applicable payment standard
				established pursuant to subsection (o) for the unit, the amount of rental
				assistance provided on behalf of the family shall be determined using a payment
				standard that is equal to the rent for the dwelling unit (as such rent may be
				increased from time-to-time), subject to paragraph (10)(A) of subsection (o)
				and any other reasonable limit prescribed by the Secretary, except that a limit
				shall not be considered reasonable for purposes of this subparagraph if it
				adversely affects such assisted
				families;
							.
				(b)Provision to
			 residents of assisted multifamily projects upon termination date
				(1)RequirementUpon the termination date for each assisted
			 multifamily housing project, to the extent that amounts for assistance under
			 this paragraph are provided in advance in appropriation Acts, the Secretary of
			 Housing and Urban Development shall make enhanced voucher assistance under
			 section 8(t) of the United States Housing Act of 1937 (42 U.S.C. 1437f(t))
			 available on behalf of each family described in paragraph (2).
				(2)EligibilityA
			 family described in this paragraph is a family who—
					(A)(i)is a low-income family;
			 or
						(ii)is a moderate-income family that
			 is—
							(I)an elderly family (as such term is used
			 in section 3(b) of the United States Housing Act of 1937 (42 U.S.C.
			 1437a(b)));
							(II)a disabled family (as such term is used
			 in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)));
			 or
							(III)residing in a low-vacancy area (as
			 determined by the Secretary); and
							(B)on such
			 termination date, is residing in a dwelling unit of the project that—
						(i)immediately before
			 such termination date was assisted under the multifamily housing subsidy
			 program for the project; and
						(ii)is
			 not assisted after such termination date under section 8 of such Act.
						(3)Eligibility
			 eventSection 8(t)(2) of the United States Housing Act of 1937
			 (42 U.S.C. 1437f(t)(2)) is amended by adding after the period at the end the
			 following new sentence: Such term includes, with respect to an assisted
			 multifamily housing project (as such term is defined in section 15(b) of the
			 Section 8 Voucher Reform Act of
			 2011), the occurrence of the termination date for the
			 project..
				(4)DefinitionsFor
			 purposes of this subsection, the following definitions shall apply:
					(A)Assisted
			 multifamily housing propertyThe term assisted multifamily
			 housing property means a multifamily housing project for which
			 assistance is provided under a multifamily housing subsidy program.
					(B)Low-income
			 familyThe term low-income family has the meaning
			 given such term in section 3(b) of the United States Housing Act of 1937 (42
			 U.S.C. 1437a(b)).
					(C)Moderate-income
			 familyThe term moderate-income family has the
			 meaning given such term in section 229 of the Low-Income Housing Preservation
			 and Resident Homeownership Act of 1992 (12 U.S.C. 4119).
					(D)Multifamily
			 housing subsidy programThe term multifamily housing
			 subsidy program means—
						(i)the
			 below-market interest rate mortgage insurance program under section 221(d)(3)
			 of the National Housing Act (12 U.S.C. 1715l(d)(3)); and
						(ii)the
			 program for interest reduction payments under section 236 of the National
			 Housing Act (12 U.S.C. 1715z–1).
						(E)Termination
			 dateThe term termination date means, with respect
			 to an assisted multifamily housing property, the date that—
						(i)the
			 mortgage for the property that is insured under the below-market interest rate
			 program under section 221(d)(3) of the National Housing Act, or for which
			 interest reduction payments are made under section 236 of such Act, matures;
			 and
						(ii)the
			 affordability restrictions applicable to the property because of assistance for
			 the property pursuant to a multifamily housing subsidy program terminate with
			 respect to the property.
						(5)RegulationsThe
			 Secretary may issue any regulations necessary to carry out this
			 subsection.
				(c)Provision to
			 certain assisted housing residents
				(1)Enhanced voucher
			 assistanceNotwithstanding
			 any other provision of law, contract, or covenant, and subject only to the
			 availability of amounts provided in advance in appropriation Acts—
					(A)upon the expiration, pursuant to
			 subparagraph (B), of the use restrictions applicable to the covered properties
			 pursuant to the Emergency Low Income Housing Preservation Act of 1987 (12
			 U.S.C. 1715l note), each family who is an eligible low-income or moderate
			 income family, as such terms are used for purposes of section 223(f)(2)(A) of
			 the Low-Income Housing Preservation and Resident Homeownership Act of 1990 (12
			 U.S.C. 4113(f)(2)(A)), and, as of such expiration, is residing in a dwelling
			 unit in the covered properties not covered by project-based rental assistance,
			 shall be offered enhanced voucher assistance under section 8(t) of the United
			 States Housing Act of 1937 (42 U.S.C. 1437f(t)), and each such family who
			 chooses to remain in the covered properties shall have three years from the
			 date of the issuance of such enhanced voucher to commence use of the
			 voucher;
					(B)such use
			 restrictions applicable to the covered properties shall be deemed to expire on
			 March 1, 2012, but only if the owner of the covered properties enters into
			 agreements with the Secretary to maintain the project-based rental assistance
			 for the properties for a period beginning upon such expiration of not fewer
			 than 20 years; and
					(C)the contract rents for dwelling units in
			 the covered properties covered by project-based rental assistance shall be
			 determined during the period ending upon the expiration of such use
			 restrictions pursuant to subparagraph (B) based upon the rents for comparable
			 unassisted and unrestricted units in the area in which the covered properties
			 are located; except that before May 1, 2015, the rental assistance payments for
			 such project-based units in the covered property known as Georgetowne Houses II
			 shall be restricted to the rent levels provided under the Emergency Low Income
			 Housing Preservation Act of 1987.
					(2)Covered
			 propertiesFor purposes of
			 this subsection, the term covered properties means the housing
			 developments known as Georgetowne Houses I and II (formerly identified by FHA
			 project nos. 023–55058 and 023–55179), located in Boston, Massachusetts.
				(3)FundingAmounts for the enhanced vouchers pursuant
			 to this subsection shall be provided under amounts appropriated for
			 tenant-based rental assistance otherwise authorized under section 8(t) of the
			 United States Housing Act of 1937.
				(4)ApplicabilityThis
			 subsection shall take effect upon enactment and nothing in this subsection may
			 be construed to require any administrative guidance.
				16.Demonstration
			 program waiver authority
			(a)Authority To
			 enter into agreementsNotwithstanding any other provision of law,
			 the Secretary of Housing and Urban Development may enter into such agreements
			 as may be necessary with the Social Security Administration and the Secretary
			 of Health and Human Services to allow for the participation, in any
			 demonstration program described in subsection (c), by the Department of Housing
			 and Urban Development and the use under such program of housing choice vouchers
			 under section 8(o) of the United States Housing Act of 1937 (42 U.S.C.
			 1437f(o)).
			(b)Waiver of income
			 requirementsThe Secretary of
			 Housing and Urban Development may, to extent necessary to allow rental
			 assistance under section 8(o) of the United States Housing Act of 1937 to be
			 provided on behalf of persons described in subsection (c) who participate in a
			 demonstration program described in such subsection, and to allow such persons
			 to be placed on a waiting list for such assistance, partially or wholly
			 disregard increases in earned income for the purpose of rent calculations under
			 section 3 for such persons.
			(c)Demonstration
			 programsA demonstration program described in this subsection is
			 a demonstration program of a State that provides for persons with significant
			 disabilities to be employed and continue to receive benefits under programs of
			 the Department of Health and Human Services and the Social Security
			 Administration, including the program of supplemental security income benefits
			 under title XVI of the Social Security Act, disability insurance benefits under
			 title II of such Act, and the State program for medical assistance (Medicaid)
			 under title XIX of such Act.
			17.Authorization of
			 appropriationsThere is
			 authorized to be appropriated for fiscal year 2012 the amount necessary to
			 provide public housing agencies with incremental assistance under section 8(o)
			 of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)) sufficient to
			 assist 150,000 incremental dwelling units in such fiscal year, for—
			(1)tenant-based
			 assistance; and
			(2)project-based
			 voucher assistance for extremely low-income families, in conjunction
			 with—
				(A)funding from either of the funds
			 established under section 1338 or 1339 of the Federal Housing Enterprises
			 Financial Safety and Soundness Act of 1992 (12 U.S.C. 4568, 4569);
				(B)low-income housing
			 tax credits provided under section 42 of the Internal Revenue Code of
			 1986;
				(C)amounts provided
			 under the community development block grant program under title I of the
			 Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.) and the
			 HOME investment partnerships program under title II of the Cranston-Gonzalez
			 National Affordable Housing Act (42 U.S.C. 12721 et seq.); and
				(D)State and local
			 affordable housing funds and programs.
				18.Agency authority
			 for utility payments in certain circumstancesSection 8(o) of the United States Housing
			 Act of 1937 (42 U.S.C. 1437f(o)), as amended by the preceding provisions of
			 this Act, is further amended by adding at the end the following new
			 paragraph:
			
				(22)Authority of
				public housing agencies to make direct payments for utilities when owner fails
				to pay
					(A)In
				generalIf the owner has failed to pay for utilities that are the
				responsibility of the owner under the lease or applicable law, the public
				housing agency is authorized to utilize subsidy payments otherwise due the
				owner to pay for continued utility service to avoid hardship to program
				participants.
					(B)NoticeBefore
				making utility payments as described in subparagraph (A), the public housing
				agency shall take reasonable steps to notify the owner that it intends to make
				payments to a utility provider in lieu of payments to the owner, except prior
				notification shall not be required in any case in which the unit will be or has
				been rendered uninhabitable due to the termination or threat of termination of
				service, in which case the public housing agency shall notify the owner within
				a reasonable time after making such
				payment.
					.
		19.Utility
			 dataSection 8(o) of the
			 United States Housing Act of 1937 (42 U.S.C. 1437f(o), as amended by the
			 preceding provisions of this Act, is further amended by adding at the end the
			 following new paragraph:
			
				(23)Utility
				data
					(A)PublicationThe Secretary shall regularly publish such
				data regarding utility consumption and costs in local areas as the Secretary
				determines will be useful for the establishment of allowances for tenant-paid
				utilities for families assisted under this subsection.
					(B)Guidelines for
				useThe Secretary shall establish guidelines providing for the
				use of such data in a manner that—
						(i)avoids unnecessary
				administrative burdens for public housing agencies; and
						(ii)protects families
				in various unit sizes and building types, and using various utilities, from
				high rent and utility cost burdens relative to
				income.
						.
		20.Project-based
			 preservation vouchers
			(a)Enhanced
			 vouchersSection 8(t) of the United States Housing Act of 1937
			 (42 U.S.C. 1437f(t)) is amended—
				(1)by redesignating
			 paragraph (4) as paragraph (5); and
				(2)by inserting after
			 paragraph (3) the following new paragraph:
					
						(4)Preservation
				project-based voucher assistanceNotwithstanding any other
				provision of law, in the case of a multifamily housing project with respect to
				which an eligibility event occurs or has occurred, project-based voucher
				assistance may be provided in accordance with subsection (o)(13)(R) in lieu of
				enhanced voucher assistance under this subsection. Such project-based voucher
				assistance shall not be subject to the provisions of this subsection, except as
				otherwise specifically provided in subsection
				(o)(13)(R).
						.
				(b)PHA
			 project-Based voucher assistanceParagraph (13) of section 8(o)
			 of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(13)), as amended
			 by the preceding provisions of this Act, is further amended by adding at the
			 end the following new subparagraph:
				
					(R)Preservation
				assistance
						(i)AuthorityProject-based voucher assistance under this
				paragraph shall be made available in accordance with this subparagraph for
				multifamily housing projects for which an eligibility event (as such term is
				defined in subsection (t)) occurs or has occurred and for which enhanced
				voucher assistance would otherwise be, or has been, provided under subsection
				(t). Any such assistance shall be in lieu of enhanced voucher assistance under
				subsection (t) for tenants residing in the project and shall be provided by the
				Secretary to a public housing agency.
						(ii)Request and
				provisionIf the owner of a
				multifamily housing project makes a request for project-based voucher
				assistance pursuant to this subparagraph for the project to a public housing
				agency that administers a program for assistance under subsection (o) for a
				jurisdiction within which the project is located, a contract for assistance
				under this subparagraph shall be provided with respect to the project, subject
				to clause (v).
						(iii)Timing,
				coverage, and unit rents
							(I)Request made
				before eligibility eventIn
				the case of a contract for assistance under this subparagraph with respect to a
				project that is requested prior to the occurrence of the eligibility event, the
				contract for assistance shall be provided, subject to clause (v), upon the
				occurrence of the eligibility event. Such contract shall cover all dwelling
				units in the project for which enhanced voucher assistance under subsection (t)
				would otherwise be provided.
							(II)Request made
				after issuance of enhanced vouchersIn the case of a contract for
				assistance under this subparagraph with respect to a project that is requested
				after the issuance of enhanced vouchers under subsection (t) for the project,
				the contract shall be provided, subject to clause (v), as soon as possible.
				Such contract shall cover all dwelling units in the project that are occupied
				by tenants receiving such enhanced voucher assistance at the time the contract
				is effective.
							(III)Coverage of
				additional dwelling unitsAt
				the request of the owner of a multifamily housing project for which a contract
				for assistance is to be provided under this subparagraph, the public housing
				agency may contract with the owner for project-based voucher assistance under
				this subparagraph to cover additional dwelling units, if the public housing
				agency determines that such additional assistance is necessary or desirable to
				further the purposes reflected in clause (v).
							(IV)Approval of
				higher rentsAt the request
				of the owner of a multifamily housing project for a contract for assistance
				under this subparagraph to establish rents at levels above those permitted by
				subparagraph (H), a public housing agency that has made the determinations
				required by clause (v) may request, and the Secretary may approve, higher unit
				rents if necessary to preserve housing opportunities that further the purposes
				of clause (v).
							(iv)Projects in
				multiple PHA jurisdictionsIf
				the Secretary has not entered into a contract with a public housing agency to
				provide enhanced voucher assistance under subsection (t) for the project at the
				time the owner of a multifamily housing project requests assistance under this
				subparagraph, and the project is located within the jurisdiction for the
				program under subsection (o) of more than one public housing agency, in
				determining which agency will administer such assistance, the Secretary
				shall—
							(I)consider the ratio of the number of
				vouchers to be awarded under this subparagraph and of other project-based
				vouchers administered under this paragraph to the total number of vouchers
				administered by an agency; and
							(II)among other
				factors, provide preference to an agency for which the total number of
				project-based vouchers administered under this paragraph, including vouchers to
				be awarded pursuant to this subparagraph, would not exceed 50 percent of the
				total number of all vouchers to be administered by the agency after such
				award.
							The Secretary
				shall establish guidelines for determining which agency will administer
				assistance if a unit is not located within the jurisdiction of any public
				housing agency that administers vouchers.(v)Required
				determinationsAs a condition of entering into a contract
				pursuant to this subparagraph, the public housing agency shall have determined,
				before entering into such contract that—
							(I)the housing to be
				assisted under the contract is economically viable; and
							(II)(aa)there is a significant
				demand for the housing;
								(bb)the housing will contribute to a
				community revitalization plan or to deconcentrating poverty and expanding
				housing and economic opportunities; or
								(cc)the continued affordability of the
				housing otherwise is an important asset to the community.
								(vi)Inapplicability
				of goalsSubparagraph (C) shall not apply to a housing assistance
				payment contract pursuant to this subparagraph.
						(vii)Disregard of
				assistance under percentage limitationAmounts provided pursuant
				to this subparagraph shall not be considered for purposes of calculating the
				limitation under subparagraph (B).
						(viii)Inapplicability
				of income-mixing requirementSubparagraph (D) shall not apply
				with respect to a housing assistance payments contract pursuant to this
				subparagraph.
						(ix)EligibilitySubject
				only to clause (iii) and notwithstanding any other provision of law, any family
				residing in a multifamily housing project on the date of the eligibility event
				for the project who would otherwise be eligible for enhanced voucher assistance
				under subsection (t) shall be eligible for project-based voucher assistance
				pursuant to this
				subparagraph.
						.
			21.Effect of
			 foreclosure on section 8 tenancies
			(a)Use of rental
			 assistance amountsSection
			 8(o)(7) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(7)), as
			 amended by section 703 of division A of Public Law 111–22 (123 Stat. 1661), is
			 amended—
				(1)in subparagraph
			 (F), by inserting after occupied unit, the
			 following:
					
						and if a public housing agency is
			 unable to make payments under the contract to the immediate successor in
			 interest after foreclosure, due to action or inaction by the successor in
			 interest, including the rejection of payments or the failure of the successor
			 to maintain the unit in compliance with paragraph (8), or an inability to
			 identify the successor, the agency may use funds that would have been used to
			 pay the rental amount on behalf of the family—(i)to
				pay for utilities that are the responsibility of the owner under the lease or
				applicable law, after taking reasonable steps to notify the owner that it
				intends to make payments to a utility provider in lieu of payments to the
				owner, except prior notification shall not be required in any case in which the
				unit will be or has been rendered uninhabitable due to the termination or
				threat of termination of service, in which case the public housing agency shall
				notify the owner within a reasonable time after making such payment; or
						(ii)for the family’s
				reasonable moving costs, including security deposit
				costs.
						;
				(2)by striking
			 except that this provision and the provisions related to foreclosure in
			 subparagraph (C) shall not in subparagraph (F) and inserting the
			 following:
					
						The
				provisions related to foreclosure in subparagraphs (C) and
				(F);
				and
				(3)in the matter
			 after and below subparagraph (F), as amended by paragraph (2) of this
			 subsection, by adding after the period at the end the following: For
			 purposes of subparagraphs (C) and (F), the term immediate successor in
			 interest includes a purchaser who purchases a property from an immediate
			 successor in interest..
				(b)SunsetSection
			 704 of division A of the Helping Families Save Their Homes Act (42 U.S.C. 1437f
			 note; Public Law 111–22; 123 Stat. 1662) is amended—
				(1)by striking
			 This title, and any amendments made by this title are and
			 inserting Section 702 is; and
				(2)by striking
			 this title and inserting such section.
				22.Study to
			 identify obstacles to using vouchers in federally subsidized housing
			 projects
			(a)StudyThe
			 Comptroller General of the United States shall conduct a study of (1) the
			 housing voucher program authorized under section 8(o) of the United States
			 Housing Act of 1937 (42 U.S.C. 1437f(o)), and (2) other federally subsidized
			 housing programs, to determine whether any statutory, regulatory, or
			 administrative provisions of the housing voucher program or of other federally
			 subsidized housing programs, or policies and practices of housing owners or
			 public housing agencies or other agencies, may have the effect of making
			 occupancy by voucher holders in federally subsidized housing projects more
			 difficult to obtain than occupancy by non-voucher holders. In conducting the
			 study required under this subsection the Comptroller General shall determine if
			 any gaps exist in the statute, regulations, or administration of the housing
			 voucher program or of other federally subsidized housing programs and policies
			 and practices of housing owners or public housing agencies or other agencies
			 that, if addressed, could eliminate or reduce obstacles to voucher holders in
			 seeking occupancy in federally subsidized housing projects. Such study shall
			 include data on the use of housing vouchers in federally subsidized housing
			 projects.
			(b)DefinitionAs
			 used in this section, the term federally subsidized housing
			 projects includes projects assisted pursuant to the HOME investment
			 partnerships program under title II of the Cranston-Gonzalez National
			 Affordable Housing Act (42 U.S.C. 12721 et seq.) and those projects receiving
			 the benefit of low-income housing credits under section 42 of the Internal
			 Revenue Code of 1986 (26 U.S.C. 42).
			(c)ReportNot
			 later than 6 months after the date of enactment of this Act, the Comptroller
			 General shall report to Congress the findings from the study required under
			 subsection (a) and any recommendations for statutory, regulatory, or
			 administrative changes.
			23.Interagency Council
			 on Homelessness
			(a)Technical
			 correctionSection 202(e) of the McKinney-Vento Homeless
			 Assistance Act (42 U.S.C. 11312), as amended by section 1004 of division B of
			 Public Law 111–22, is amended by striking Chairman and inserting
			 Chairperson.
			(b)DutiesSection
			 203 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11313), as amended
			 by section 1004 of Public Law 111–22, is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (13),
			 by striking paragraph (7) and inserting paragraph
			 (10);
					(B)by redesignating paragraphs (6), (7), (8),
			 (9) (as added by section 1004(a)(3)(D) of Public Law 111–22; 123 Stat. 1667),
			 (9) (as so redesignated by section 1004(a)(3)(A) of Public Law 111–22; 123
			 Stat. 1667), (10), (11), (12), and (13) as paragraphs (9), (10), (11), (12),
			 (13), (14), (15), (16), and (17) respectively;
					(C)in paragraph (1),
			 by inserting which shall set forth actions to accomplish the goal of
			 ending homelessness, after National Strategic Plan to End
			 Homelessness,;
					(D)in paragraph (3),
			 by inserting before the semicolon at the end the following: and ensure
			 that related programs and activities to assist homeless individuals of Federal
			 agencies are coordinated with each other; and
					(E)by inserting after paragraph (5) the
			 following new paragraphs:
						
							(6)make recommendations, in the reports
				submitted pursuant to subsection (c) on—
								(A)long-term goals
				for the Congress to reduce homelessness; and
								(B)legislative
				strategies for the Congress to achieve such goals;
								(7)evaluate the Federal role in interacting
				and coordinating with State and local entities that address
				homelessness;
							(8)conduct research
				and develop methods—
								(A)through
				consultation with State and local agencies, to improve coordination between the
				Council and Federal agencies in existence upon the date of enactment of the
				Interagency Council on Homelessness Reform
				Act of 2011 that specifically deal with homelessness; and
								(B)to minimize the
				period during which individuals remain
				homeless;
								;
				and
					(2)in subsection (c),
			 by adding at the end the following new paragraphs:
					
						(3)Biennial
				reportThe Council shall
				prepare and transmit to the President and the Congress a biennial report
				detailing the efforts of the Council to address homelessness.
						(4)Public
				availabilityThe Council shall make each report submitted to the
				Congress pursuant to paragraph (1), (2), or (3) of this subsection, and the
				national plan and updates of such plan submitted pursuant to paragraph (1) of
				subsection (a), publicly available, including through posting on a World Wide
				Web site maintained by the
				Council.
						.
				(c)Authorization of
			 appropriationsSection 208 of the McKinney-Vento Homeless
			 Assistance Act (42 U.S.C. 11318), as amended by section 1004 of division B of
			 Public Law 111–22, is amended by striking fiscal years 2011 and
			 inserting each of fiscal years 2012 through 2016.
			24.Study of effects
			 of section 8 program on HUD budget and programsThe Comptroller General of the United States
			 shall conduct a study to identify and analyze the effects that the rental
			 assistance program under section 8 of the United States Housing Act of 1937 (42
			 U.S.C. 1437f) has on the other programs administered by the Secretary of
			 Housing and Urban Development and on the overall budget for the Department of
			 Housing and Urban Development. Not later than the expiration of the 6-month
			 period beginning on the date of the enactment of this Act, the Comptroller
			 General shall submit a report to the Congress setting forth the results and
			 conclusions of the study under this section.
		25.Housing innovation
			 program
			(a)Establishment of
			 programTitle I of the United
			 States Housing Act of 1937 (42 U.S.C. 1437 et seq.) is amended by adding at the
			 end the following new section:
				
					37.Housing
				innovation program
						(a)PurposeThe
				purpose of this section is to establish a program under which public housing
				agencies are given the flexibility to design, and the Secretary is given the
				responsibility to evaluate, innovative approaches to providing housing
				assistance that—
							(1)increase housing
				opportunities for low-, very low-, and extremely low-income families, including
				preserving, modernizing, rehabilitating, reconfiguring, or replacing public
				housing at risk of physical deterioration or obsolescence, developing
				additional affordable housing, providing supportive housing, and increasing the
				number of families receiving tenant-based rental assistance;
							(2)provide financial
				incentives and other support mechanisms to families to obtain employment and
				increase earned income, and achieve economic self-sufficiency, while protecting
				very low- and extremely low-income families from increased rent burdens;
							(3)utilize funds in a
				more effective or cost-efficient manner, including achieving energy,
				administrative, and other cost savings;
							(4)leverage other
				Federal, State, and local funding sources, including the low-income housing tax
				credit program, to expand and preserve affordable housing opportunities,
				including public housing;
							(5)test alternative
				rent-setting policies to determine whether rent determinations can be
				simplified and administrative cost savings can be realized while protecting
				extremely low- and very low-income families from increased rent burdens;
							(6)are subject to
				rigorous evaluation to test the effectiveness of such innovative approaches;
				and
							(7)are developed with
				the support of the local community and with the substantial participation of
				affected residents.
							(b)Program
				authority
							(1)Scope
								(A)Priority
				strategy agenciesThe
				Secretary shall carry out a housing innovation program under this section under
				which the Secretary shall designate such number of public housing agencies,
				which shall not exceed 60, to participate in the housing innovation program as
				may be necessary, in conjunction with agencies approved for continued program
				participation pursuant to subsection (c), to demonstrate the effectiveness of
				the priority strategies identified in subsection (d)(2).
								(B)Additional
				program agenciesThe Secretary shall also designate such number
				of additional agencies, which shall not exceed 20, to participate in the
				program under the terms of subsection (i) as may be necessary to demonstrate
				other innovative strategies as the Secretary or applicants may propose.
								(C)Transfer of
				existing MTW agenciesThe Secretary shall also approve and
				transfer into the program existing MTW agencies pursuant to subsection
				(c).
								(2)DurationThe Secretary may carry out the housing
				innovation program under this section only during the 10-year period beginning
				on the date of the enactment of the Section 8
				Voucher Reform Act of 2011.
							(c)Participation of
				existing MTW agencies
							(1)In
				generalSubject to the
				requirements of paragraph (2), all existing MTW agencies shall be designated to
				participate in the program.
							(2)Conditions of
				participationThe Secretary
				shall approve and transfer into the housing innovation program under this
				section each existing MTW agency that the Secretary determines—
								(A)is not in default
				under such agreement;
								(B)is meeting the
				goals and objectives of its moving to work plan; and
								(C)with respect to
				any agency that has been audited by the Inspector General of the Department of
				Housing and Urban Development and that the Inspector General has determined was
				not complying with program rules, is currently complying with such rules; the
				Secretary shall provide an agency that the Secretary determines is not in
				compliance a reasonable period of time to achieve such compliance.
								(3)Terms of
				participationAny agency approved for transfer into the housing
				innovation program may, at its option, be subject to the provisions of
				subsection (d)(3), in lieu of an agreement currently in place with the
				Secretary for participation in the Moving to Work program. Each agency shall,
				within two years after the date of the enactment of the
				Section 8 Voucher Reform Act of
				2011, make changes to its policies that were implemented before
				such date of enactment in order to comply with the requirements of this
				section. Existing MTW agencies shall not be required to comply with any
				requirements under subsection (d).
							(d)Additional
				agencies
							(1)Proposals;
				selection processIn addition
				to agencies participating in the program pursuant to subsection (c), the
				Secretary shall, within 12 months after such date of enactment, select public
				housing agencies to participate in the program pursuant to a competitive
				process that meets the following requirements:
								(A)Any public housing agency may be selected
				to participate in the program, except that not more than 5 agencies that are
				near-troubled under the public housing assessment system and/or section 8
				management assessment program may be selected, and except that any agency that
				is a troubled agency under either such assessment program or for which the
				Secretary has hired an alternative management entity for such agency or has
				taken possession of all or any part of such agency’s public housing program
				shall not be eligible for participation. Any near-troubled public housing
				agency participating in the program shall remain subject to the requirements of
				this Act governing tenant rent contributions, eligibility, and continued
				participation, and may not adopt policies described in subsection (e)(4)
				(relating to rents and requirements for continued occupation and
				participation).
								(B)The process provides, to the extent
				possible based on eligible agencies submitting applications and taking into
				account existing MTW agencies participating pursuant to subsection (c), for
				representation among agencies selected of agencies having various
				characteristics, including both large and small agencies, agencies serving
				urban, suburban, and rural areas, and agencies in various geographical regions
				throughout the United States, and which may include the selection of agencies
				that only administer the voucher program under section 8(o).
								(C)Any agency
				submitting a proposal under this paragraph shall have provided notice to
				residents and the local community, not later than 30 days before the first of
				the two public meetings required under subparagraph (D).
								(D)The agency
				submitting a proposal shall hold two public meetings to receive comments on the
				agency’s proposed application, on the implications of changes under the
				proposal, and the possible impact on residents.
								(E)The process
				includes criteria for selection, as follows:
									(i)The extent to
				which—
										(I)if proposal is for
				the purpose of carrying out the priority strategy under paragraph (2)(A) of
				this subsection, the proposal is likely to achieve the purposes of increasing
				housing opportunities for low-, very low-, and extremely low-income families,
				including preserving, modernizing, rehabilitating, reconfiguring, or replacing
				public housing at risk of physical deterioration or obsolescence, developing
				additional affordable housing, providing supportive housing, or increasing the
				number of families receiving tenant-based rental assistance, or a combination
				of these purposes;
										(II)if the proposal is for the purpose of
				carrying out the priority strategy under paragraph (2)(B) of this subsection,
				the proposal is likely to achieve the purposes of families obtaining
				employment, increasing earned income, or achieving economic self-sufficiency,
				while protecting extremely low- and very low-income families from increased
				rent burdens;
										(III)if the proposal
				is for the purpose of carrying out an innovative strategy under paragraph
				(2)(C) of this subsection, the proposal is likely to utilize funds in a more
				effective or cost-efficient manner, including achieving energy, administrative,
				or other cost-savings; or
										(IV)if the proposal
				is for the purpose of carrying out an innovative strategy pursuant to
				subsection (b)(1)(B), the proposal is likely to achieve the goals and
				objectives of such strategy.
										(ii)The extent to
				which the proposal generally identifies statutory provisions and existing rules
				and regulations that impede achievement of the goals and objectives of the
				proposal and an explanation of why a waiver of such statutory provisions,
				rules, and regulations is necessary to achieve such goals and
				objectives.
									(iii)The extent to
				which the agency has a successful history of implementing or has expertise in
				strategies similar to those set forth in the agency’s proposal.
									(iv)The extent of
				commitment and funding for carrying out the proposal by local and State
				government agencies and nonprofit organizations, including the provision of
				additional funding and other services, and the extent of support for the
				proposal by residents, resident advisory boards, and members of the local
				community.
									(v)Such other factors
				as the Secretary may establish, in consultation with participating agencies and
				agencies interested in participating in the program, program stakeholders, and
				any entity conducting evaluations pursuant to subsection (f).
									(2)Priority
				strategiesFor purposes of the first sentence of paragraph
				(b)(1), the following are priority strategies:
								(A)Increasing
				housing opportunitiesA
				strategy of development of increasing housing opportunities for low-, very
				low-, and extremely low-income families, including preserving, modernizing,
				rehabilitating, reconfiguring, or replacing public housing at risk of physical
				deterioration or obsolescence, developing additional affordable housing,
				providing supportive housing, or increasing the number of families receiving
				tenant-based rental assistance, or a combination of these purposes, and which
				may include leveraging other Federal, State, and local funding sources.
								(B)Rent reforms and
				family self-sufficiencyA strategy to implement rent reforms and
				other self-sufficiency incentives or resources, which shall be designed to help
				families obtain employment, increase their earned income, or achieve economic
				self-sufficiency, while protecting extremely low- and very low-income families
				from increased rent burdens.
								(C)Cost-effectivenessA strategy to utilize funds in a more
				effective or cost-efficient manner, including achieving energy, administrative,
				or other cost-savings.
								(3)Contract
				amendmentAfter selecting
				agencies under this subsection, the Secretary shall promptly amend the
				applicable annual contributions contracts of such agencies to provide
				that—
								(A)subject to
				compliance with all program rules under this section, such agencies may
				implement any policies and activities that are not inconsistent with this
				section, without specifying such policies and activities in such amendment and
				without negotiating or entering into any other agreements with the Secretary
				specifying such policies and activities; and
								(B)the policies and
				activities to be implemented by an agency under the program in a given year
				shall be described in and subject to the requirements of the annual plan under
				subsection (e)(11).
								(4)Maintaining
				participation rateIf, at any time after the initial selection
				period under paragraph (1), the number of public housing agencies participating
				in the program falls below the number selected pursuant to paragraph (1), the
				Secretary shall promptly solicit applications from and select public housing
				agencies to participate in the program under the terms and conditions for
				application and selection provided in this section to increase the number of
				participating agencies to the number initially selected pursuant to paragraph
				(1).
							(e)Program
				requirements
							(1)Program
				funds
								(A)In
				generalTo carry out a
				housing innovation program under this section, the participating agency may use
				amounts provided to the agency from the Operating Fund under section 9(e),
				amounts provided to the agency from the Capital Fund under section 9(d), and
				amounts provided to the agency for voucher assistance under section 8(o). Such
				program funds may be used for any activities that are authorized by section
				8(o) or 9, or for other activities that are not inconsistent with this section,
				which may include, without limitation—
									(i)providing capital
				and operating assistance, and financing for housing previously developed or
				operated pursuant to a contract between the Secretary and such agency;
									(ii)the acquisition,
				new construction, rehabilitation, financing, and provision of capital or
				operating assistance for low-income housing (including housing other than
				public housing) and related facilities, which may be for terms exceeding the
				term of the program under this section in order to secure other financing for
				such housing;
									(iii)costs of site
				acquisition and improvement, providing utility services, demolition, planning,
				and administration of activities under this paragraph;
									(iv)housing
				counseling for low-income families in connection with rental or homeownership
				assistance provided under the program;
									(v)safety, security,
				law enforcement, and anti-crime activities appropriate to protect and support
				families assisted under the program;
									(vi)tenant-based
				rental assistance, which may include the project-basing of such
				assistance;
									(vii)appropriate and
				reasonable financial assistance that is required to preserve low-income housing
				otherwise assisted under programs administered by the Secretary or under State
				or local low-income housing or public housing programs; and
									(viii)family
				self-sufficiency activities for low-income families in connection with rental
				or homeownership assistance provided under the program.
									(B)Combining
				fundsNotwithstanding any other provision of law, a participating
				agency may combine and use program funds for any activities authorized under
				this section, except that a participating agency may use funds provided for
				assistance under section 8(o) for activities other than those authorized under
				section 8(o) only if (i) in the calendar year prior to its participation in the
				program, the agency utilized not less than 95 percent of such funds allocated
				for that calendar year for such authorized activities or 95 percent of its
				authorized vouchers; or (ii) after approval to participate in the program, the
				agency achieves such utilization for a 12-month period. Such limitation shall
				not apply to participating agencies approved by the Secretary to combine funds
				from sections 8 and 9 of the Act prior to enactment of this section. A public
				housing agency that uses funds provided from assistance under section 8(o) for
				activities not authorized under such subsection may not terminate assistance to
				families assisted under such subsection on the grounds of inadequate funding to
				the extent such inadequacy is caused by such use of funds for purposes not
				authorized under section 8(o).
								(2)Use of program
				fundsIn carrying out the housing innovation program under this
				section, each participating agency shall continue to assist—
								(A)not less than
				substantially the same number of eligible low-income families under the program
				as it assisted in the base year for the agency; and
								(B)a comparable mix
				of families by family size, subject to adjustment to reflect changes in the
				agency’s waiting list, except that the Secretary may approve exceptions to such
				requirements for up to 3 years based on modernization or redevelopment
				activities proposed in an annual plan submitted and approved in accordance with
				paragraph (11).
								Determinations with respect to the
				number of families required to be served shall be adjusted to reflect any
				allocation of additional vouchers under section 8(o), any change in annual
				voucher proration factor, or such other appropriate adjustments as the
				Secretary may establish. For purposes of subparagraphs (A) and (B), the term
				base year means, with respect to existing MTW agencies, the first
				full calendar year prior to approval for entry into the moving to work
				demonstration. The Secretary shall monitor and enforce compliance with the
				requirements of subparagraph (A) on an annual basis.(3)Retained
				provisionsEach agency that is approved for program participation
				pursuant to subparagraph (A) or (B) of subsection (b)(1) shall comply with all
				provisions of this Act except those statutory provisions and existing rules and
				regulations generally identified in the application for participation in the
				program, except that the Secretary may approve requests by an agency to waive
				compliance with other statutes, regulations, and rules pursuant to this Act,
				consistent with other program rules, if the Secretary determines that such a
				request would further the goals and objectives identified in the application
				for participation in the program (taking into consideration public and resident
				input pursuant to the procedure under paragraph (4)) or would further the
				purposes identified in subparagraphs (B) and (C) of subsection (f)(1).
				Notwithstanding any other provision of this section, families receiving
				assistance under this section shall retain the same rights of judicial review
				of agency action as they would otherwise have had if the agency were not
				participating in the program, and each participating agency, including existing
				MTW agencies that are approved for transfer into the program pursuant to
				subsection (c), shall comply with the following provisions of this Act:
								(A)Subsections
				(a)(2)(A) and (b)(1) of section 16 (relating to targeting for new admissions in
				the public housing and voucher programs).
								(B)Section 2(b)
				(relating to tenant representatives on the public housing agency board of
				directors).
								(C)Section 3(b)(2)
				(relating to definitions for the terms low-income families and
				very low-income families).
								(D)Section 5(A)(e)
				(relating to the formation of and consultation with a resident advisory
				board).
								(E)Sections 6(f)(1)
				and 8(o)(8)(B) (relating to compliance of units assisted with housing quality
				standards or other codes).
								(F)Sections 6(c)(3),
				6(c)(4)(i), and 8(o)(6)(B) (relating to rights of public housing applicants and
				existing procedural rights for applicants under section 8(o)).
								(G)Section 6(k)
				(relating to grievance procedures for public housing tenants) and comparable
				procedural rights for families assisted under section 8(o).
								(H)Section 6(l)
				(relating to public housing lease requirements), except that for units assisted
				both with program funds and low-income housing tax credits, the initial lease
				term may be less than 12 months if required to conform lease terms with such
				tax credit requirements.
								(I)Section 7 (relating to designation of
				housing for elderly and disabled households), except that a participating
				agency may make such designations (at initial designation or upon renewal) for
				a term of up to 5 years if the agency includes in its annual plan under
				paragraph (11) an analysis of the impact of such designations on affected
				households and such designation is subject to the program evaluation. Any
				participating agency with a designated housing plan that was approved under the
				moving to work demonstration may continue to operate under the terms of such
				plan for a term of 5 years (with an option to renew on the same terms for an
				additional 5 years) if it includes in its annual plan an analysis of the impact
				of such designations on affected households and is subject to evaluation under
				subsection (f).
								(J)Subparagraphs (C) through (E) of section
				8(o)(7) and section 8(o)(20) (relating to lease requirements and eviction
				protections for families assisted with tenant-based assistance).
								(K)Section
				8(o)(13)(B) (relating to a percentage limitation on project-based assistance),
				except that for purposes of this subparagraph such section shall be applied by
				substituting 50 percent for 20 percent, and all
				voucher funding that is used for non-tenant based assistance purposes shall
				count towards this calculation.
								(L)Section 8(o)(13)(E) (relating to resident
				choice for tenants of units with project-based vouchers), except with respect
				to—
									(i)in
				the case of agencies participating in the moving to work demonstration, any
				housing assistance payment contract entered into before or within 2 years after
				the enactment of this section;
									(ii)project-based
				vouchers that replace public housing units;
									(iii)not more than 10
				percent of the vouchers available to the participating agency upon entering the
				housing innovation program under this section; and
									(iv)any project-based
				voucher program that is subject to evaluation under subsection (f).
									Notwithstanding the exceptions
				under this subparagraph, an agency may not eliminate resident choice under
				section 8(o)(13)(E) for more than 25 percent of its authorized vouchers.(M)Section 8(r)
				(relating to portability of voucher assistance), except that a participating
				agency may receive funding for portability obligations under section 8(dd) in
				the same manner as other public housing agencies.
								(N)Sections 8(ee) and
				6(u) (relating to records, certification and confidentiality regarding domestic
				violence).
								(O)Subsections (a)
				and (b) of section 12 (relating to payment of prevailing wages).
								(P)Section 18
				(relating to demolition and disposition of public housing).
								(Q)Requirements
				regarding—
									(i)establishment of
				resident councils and jurisdiction-wide resident organizations;
									(ii)public housing
				agency support for such councils and organizations; and
									(iii)involvement of
				such councils and organizations in public housing agency operations;
									as
				authorized under sections 3(c)(2), 6(c)(5)(C), and 9(e) and implemented by
				applicable regulations.(4)Rents and
				requirements for continued occupancy or participation
								(A)Before policy
				changeBefore adopting any
				policy pursuant to participation in the housing innovation program under this
				section that would make a material adverse change to the requirements of this
				Act regarding tenant rents or contributions, or conditions of continued
				occupancy or participation, a participating agency shall complete each of the
				following actions:
									(i)The agency shall
				conduct an impact analysis of the proposed policy on families the agency is
				assisting under the program under this section and on applicants on the waiting
				list, including analysis of the incidence and severity of rent burdens greater
				than 30 percent of adjusted income on households of various sizes and types and
				in various income tiers, that would result, if any, without application of the
				hardship provisions. The analysis with respect to applicants on the waiting
				list may be limited to demographic data provided by the applicable consolidated
				plan, information provided by the Secretary, and other generally available
				information. The proposed policy, including provisions for addressing hardship
				cases and transition provisions that mitigate the impact of any rent increases
				or changes in the conditions of continued occupancy or participation, and data
				from this analysis shall be made available for public inspection and copying,
				on request, and for access through the Internet, for at least 60 days in
				advance of the public meeting described in clause (ii).
									(ii)The agency shall
				hold a public meeting regarding the proposed change, including the hardship
				provisions, which may be combined with a public meeting on the draft annual
				plan under paragraph (11) or the annual report under subsection (h)(2).
									(iii)The board of
				directors or other similar governing body of the agency shall approve the
				change in public session.
									(iv)The agency shall
				obtain approval from the Secretary of the annual plan or plan amendment. The
				Secretary may approve a plan or amendment containing a material change to the
				requirements of this Act regarding tenant rents or contributions, or conditions
				of continued occupancy or participation, only if the agency agrees that such
				policy may be included as part of the national evaluation.
									(B)After policy
				changeAfter adopting a policy described in subparagraph (A), a
				program agency shall complete each of the following actions:
									(i)The agency shall
				provide adequate notice to residents, which shall include a description of the
				changes in the public housing lease or participation agreement that may be
				required and of the hardship or transition protections offered.
									(ii)In the case of
				any additional requirements for continued occupancy or participation, the
				agency shall execute a lease addendum or participation agreement specifying the
				requirements applicable to both the resident and the agency. A resident may
				bring a civil action to enforce commitments of the agency made through the
				lease addendum or participation agreement.
									(iii)The agency shall
				reassess rent, subsidy level, and policies on program participation no less
				often than every two years, which shall include preparing a revised impact
				analysis, and make available for public inspection and copying, on request, and
				for access through the Internet, the results of such reassessment and impact
				analysis. The requirement under this clause may be met by sufficiently detailed
				interim reports, if any, by the national evaluating entity.
									(iv)The agency shall
				include in the annual report under subsection (h)(2) information sufficient to
				describe any hardship requests, including the number and types of requests
				made, granted, and denied, the use of transition rules, and adverse impacts
				resulting from changes in rent or continued occupancy policies, including
				actions taken by the agency to mitigate such impacts and impacts on families no
				longer assisted under the program.
									(C)Applicability to
				existing MTW agenciesAn
				existing MTW agency that, before the date of the enactment of this section,
				implemented material changes to the requirements of this Act regarding tenant
				rents or contributions, or conditions of continued occupancy or participation,
				as part of the moving to work demonstration shall not be subject to
				subparagraph (A) with regard to such previously implemented changes, but shall
				comply with the requirements of subparagraph (B)(ii) and provide the evaluation
				and impact analysis required by subparagraph (B)(iii) by the end of the second
				agency fiscal year ending after such date of enactment.
								(5)Prohibition
				against decrease in program fundsThe amount of program funds a
				participating agency receives shall not be diminished by its participation in
				the housing innovation program under this section.
							(6)Rent
				burdenA participating agency
				may not adopt rent policies that result in families making substantially higher
				rent payments than would customarily be made by families of comparable income
				under the program under which assistance is provided.
							(7)Time
				limitsA participating agency
				may implement time limits on the term of housing assistance received by
				families under the program only if—
								(A)such limits are
				for a period of time not shorter than 5 years; and
								(B)enforcement of
				such limits is suspended for any period of time during which the unemployment
				rate in the area exceeds 10 percent.
								(8)Employment
				conditionsA participating agency may condition the receipt of
				housing assistance by families under the program on requirements relating to
				the employment status or related activities of one or more family members only
				if—
								(A)such requirements
				are consistent with the program for block grants to States for temporary
				assistance for needy families under part A of title IV of the Social Security
				Act;
								(B)the agency
				establishes reasonable hardship exemptions; and
								(C)enforcement of such requirements is
				suspended for any period of time during which the unemployment rate in the area
				exceeds 10 percent.
								(9)Submission of
				informationAs part of the annual report required under
				subsection (h)(2), each participating agency shall submit information annually
				to the Secretary regarding families assisted under the program of the agency
				and comply with any other data submissions required by the Secretary for
				purposes of evaluation of the program under this section.
							(10)Public and
				resident participationEach
				participating agency shall provide opportunities for resident and public
				participation in the annual plan under paragraph (11), as follows:
								(A)Notice to
				residents
									(i)NoticeEach year, the agency shall provide notice
				to the low-income families it serves under the programs authorized by this
				section as to the impact of proposed policy changes and program initiatives and
				of the schedule of resident advisory board and public meetings for the annual
				plan.
									(ii)MeetingThe
				agency shall hold at least one meeting with the resident advisory board
				(including representatives of recipients of assistance under section 8) to
				review the annual plan for each year.
									(B)Public
				meetingWith respect to each annual plan, the agency shall hold
				at least one annual public meeting to obtain comments on the plan, which may be
				combined with a meeting to review the annual report. In the case of any agency
				that administers, in the aggregate, more than 15,000 public housing units and
				vouchers, or that operates in more than one county, the agency shall hold
				additional meetings in locations that promote attendance by residents and other
				stakeholders.
								(C)Public
				availabilityBefore adoption of any annual plan, and not less
				than 30 days before the public meeting required under subparagraph (A)(ii) with
				respect to the plan, the agency shall make the proposed annual plan available
				for public inspection and copying, on request, and for access through the
				Internet. The annual plan shall be made available for public inspection not
				less than 30 days before approval by the board of directors (or other similar
				governing body) of the agency and shall remain publicly available.
								(D)Board
				approvalBefore submitting an annual plan or annual report to the
				Secretary, the plan or report, as applicable, shall be approved in a public
				meeting by the board of directors or other governing body of the agency.
								(11)Annual
				plan
								(A)RequirementFor
				each year that a participating agency participates in the housing innovation
				program under this section, the agency shall submit to the Secretary, in lieu
				of all other planning requirements, an annual plan under this paragraph.
								(B)ContentsEach
				annual plan shall include the following information:
									(i)A
				list and description of all program initiatives and generally applicable policy
				changes, including references to affected provisions of law or the implementing
				regulations affected.
									(ii)A
				description and comparison of changes under the housing innovation program of
				the agency from the plan for such program for the preceding year.
									(iii)A description of
				property redevelopment or portfolio repositioning strategies and proposed
				changes in policies or uses of funds required to implement such
				strategies.
									(iv)Documentation of
				public and resident participation sufficient to comply with the requirements
				under paragraphs (4) and (10), including a copy of any recommendations
				submitted in writing by the resident advisory board of the agency and members
				of the public, a summary of comments, and a description of the manner in which
				the recommendations were addressed.
									(v)Certifications by
				the agency that—
										(I)the annual plan
				will be carried out in conformity with title VI of the Civil Rights Act of
				1964, the Fair Housing Act, section 504 of the Rehabilitation Act of 1973,
				title II of the Americans with Disabilities Act of 1990, and the rules,
				standards, and policies in the approved plan;
										(II)the agency will
				affirmatively further fair housing; and
										(III)the agency has
				complied and will continue to comply with its obligations under the national
				evaluation.
										(vi)A description of the agency’s local asset
				management strategy for public housing properties, which shall be in lieu of
				any other asset management, project based management or accounting, or other
				system of allocating resources and costs to participating agency assets or cost
				centers that the Secretary may otherwise impose under this Act.
									(C)ChangesIf
				the agency proposes to make material changes in policies or initiatives in the
				plan during the year covered by the plan, the agency shall consult with the
				resident advisory board for the agency established pursuant to section 5A(e)
				and the public regarding such changes before their adoption.
								(D)Approval
				process
									(i)TimingThe Secretary shall review and approve or
				disapprove each annual plan submitted to the Secretary within 45 days after
				such submission. The Secretary, directly or through the public housing agency,
				shall make information relating to such approval or disapproval available to
				all members of the Resident Advisory Board of the public housing agency.
									(ii)Standards for
				disapprovalThe Secretary may disapprove a plan only if—
										(I)the Secretary
				reasonably determines, based on information contained in the annual plan or
				annual report, that the agency is not in compliance with the requirements of
				this section;
										(II)the annual plan
				or most recent annual report is not consistent with other reliable information
				available to the Secretary; or
										(III)the annual plan
				or annual report or the agency’s activities under the program are not otherwise
				in accordance with applicable law.
										(iii)Failure to
				disapproveIf a submitted
				plan is not disapproved within 45 days after submission, the plan shall be
				considered to be approved for purposes of this section. The preceding sentence
				shall not preclude judicial review regarding such compliance pursuant to
				chapter 7 of title 5, United States Code, or an action regarding such
				compliance under section 1979 of the Revised Statutes of the United States (42
				U.S.C. 1983).
									(f)Evaluation of
				performance
							(1)In
				generalThe Secretary shall
				conduct detailed evaluations of all public housing agencies participating in
				the program under this section—
								(A)to determine the
				level of success of each public housing agency in achieving the goals and
				objectives of the application to participate in the program;
								(B)to determine the level of success of
				different types of proposals in achieving the priority strategies of subsection
				(d)(2) or other innovative strategies identified pursuant to subsection (b)(1);
				and
								(C)to identify
				program models that can be replicated by other agencies to achieve such
				success.
								(2)Evaluation
				methodologyEvaluations under this subsection shall be conducted
				utilizing rigorous research methodology which shall incorporate, where
				appropriate and to the extent funding is available, the following:
								(A)Comparison of the
				impact on families to similar types of families not subject to such
				policies.
								(B)Comparisons of
				alternative strategies for advancing common goals.
								(C)An examination of
				the costs, outputs, and outcomes of tested strategies.
								(D)A process
				evaluation that examines the challenges faced in implementing tested strategies
				and how those challenges were overcome.
								(E)A qualitative
				examination of the impacts of tested strategies on affected families, including
				families on agency waiting lists.
								(F)An examination of
				the impact of tested strategies on the housing needs and conditions of the
				jurisdiction in which the agency works.
								(G)Appropriate
				sensitivity to the costs that evaluation places on participating agencies,
				including a recognition that smaller agencies may have more difficulty than
				larger agencies in responding to data requests.
								(3)Advisory
				CouncilThe Secretary shall establish an Advisory Council to
				provide input on the policies and strategies to be tested in evaluations under
				this subsection, data collection protocols, and other matters related to the
				success of the evaluation, and to assist the evaluating entity and the
				Secretary in interpreting the findings and formulating recommendations to the
				Congress to be included in the final report. The Secretary may also establish a
				separate Technical Advisory Group to provide input on technical issues
				associated with the evaluation.
							(4)Reports
								(A)In
				generalThe Secretary shall
				submit three reports to the Congress, as provided in subparagraph (B),
				evaluating the programs of all public housing agencies participating in the
				program under this section and all agencies participating in the moving to work
				demonstration. Each such report shall include findings and recommendations for
				any appropriate legislative action.
								(B)TimingThe
				reports under this paragraph shall include—
									(i)an
				initial report, which shall be submitted before the expiration of the 2-year
				period beginning on the date on which additional agencies are approved for
				participation pursuant to subsection (d);
									(ii)an interim
				report, which shall be submitted before the expiration of the 4-year period
				beginning on such date of approval; and
									(iii)a final report, which shall be submitted
				before the expiration of the 10-year period beginning on the date of the
				enactment of the Section 8 Voucher Reform Act
				of 2011.
									(5)Evaluating
				entityThe Secretary may contract out the responsibilities under
				this paragraphs (1) and (2) to an independent entity that is qualified to
				perform such responsibilities.
							(6)Performance
				measuresThe Secretary or the
				evaluating entity, as applicable, shall establish performance measures, which
				may include—
								(A)a baseline
				performance level against which program activities may be evaluated; and
								(B)performance
				measures for each of the five purposes identified in paragraphs (1) through (5)
				of subsection (a).
								(g)Impact of policy
				on families being assisted
							(1)Modification of
				policyIf an evaluation of an
				agency pursuant to subsection (f)(1)(A) includes evidence that a policy adopted
				by an agency is or has been harmful to families assisted by the agency, the
				Secretary may, after the publication of either the initial or the interim
				report pursuant to subsection (f)(4)(B), require such agency to take
				appropriate actions to modify such policy to ameliorate such harm.
							(2)DeterminationThe
				Secretary may not take such action unless the Secretary has made a
				determination that such policy is causing or has caused measurable harm to
				families currently or previously assisted, based on a reduction in the overall
				number of families receiving housing assistance, noncompliance with the
				provision of subsection (e)(6) (relating to rent burdens), specific types of
				families losing their housing assistance, a reduction in the number of
				affordable rental housing units operated by the agency, noncompliance with the
				requirements of subsection (e)(3)(A) (relating to targeting), or a combination
				of such factors.
							(3)Advice and
				opportunity to contestBefore taking such action, the Secretary
				shall advise the agency and give the agency a fair opportunity to contest such
				determination or action. If an agency contests such a determination or action,
				the Secretary shall provide an opportunity for interested parties to submit
				additional relevant evidence.
							(h)Recordkeeping,
				reports, and audits
							(1)RecordkeepingEach
				public housing agency participating in the program under this section shall
				keep such records as the Secretary may prescribe as reasonably necessary to
				disclose the amounts and the disposition of amounts under the program, to
				ensure compliance with the requirements of this section, and to measure
				performance.
							(2)ReportsIn lieu of all other reporting
				requirements, each such agency participating in the program shall submit to the
				Secretary an annual report in a form and at a time specified by the Secretary.
				Each annual report shall include the following information:
								(A)A description,
				including an annual consolidated financial report, of the sources and uses of
				funds of the agency under the program, which shall account separately for funds
				made available under section 8 and subsections (d) and (e) of section 9, and
				shall compare the agency’s actions under the program with its annual plan for
				the year.
								(B)An annual audit
				that complies with the requirements of Circular A–133 of the Office of
				Management and Budget, including the OMB Compliance Supplement.
								(C)A description of
				each hardship exception requested and granted or denied, and of the use of any
				transition rules.
								(D)Documentation of
				public and resident participation sufficient to comply with the requirements
				under paragraph (7).
								(E)A comparison of
				income and the sizes and types of families assisted by the agency under the
				program compared to those assisted by the agency in the base year.
								(F)Every two years,
				an evaluation of rent policies, subsidy level policies, and policies on program
				participation.
								(G)A description of
				any ongoing local evaluations and the results of any local evaluations
				completed during the year.
								(3)Access to
				documents by secretaryThe Secretary shall have access for the
				purpose of audit and examination to any books, documents, papers, and records
				that are pertinent to assistance in connection with, and the requirements of,
				this section.
							(4)Access to
				documents by the Comptroller GeneralThe Comptroller General of the United
				States, or any of the duly authorized representatives of the Comptroller
				General, shall have access for the purpose of audit and examination to any
				books, documents, papers, and records that are pertinent to assistance in
				connection with, and the requirements of, this section.
							(5)Reports
				regarding evaluationsThe Secretary shall require each public
				housing agency participating in the program under this section to submit to the
				Secretary such information as the Secretary considers appropriate to permit the
				Secretary to evaluate (pursuant to subsection (f)) the performance and success
				of the agency in achieving the purposes of the program.
							(i)Additional
				program agenciesIn participating in the program under the terms
				of this subsection, the public housing agencies designated for such
				participation shall be subject to the requirements of this section, and the
				additional following requirements:
							(1)Applicability of
				certain existing provisionsSuch agencies shall be subject to the
				provisions of—
								(A)subsections (a)
				and (b) of section 3; and
								(B)section 8(o),
				except for paragraph (11) and except as the requirements of section 8(o) are
				modified by subsection (e)(3) of this section.
								(2)No time
				limitsSuch agencies may not impose time limits on the term of
				housing assistance received by families under the program.
							(3)No employment
				conditionsSuch agencies may not condition the receipt of housing
				assistance by families under the program on the employment status of one or
				more family members.
							(4)One-for-one
				replacement
								(A)Conditions on
				demolitionSuch agencies may
				not demolish or dispose of any dwelling unit of public housing operated or
				administered by such agency (including any uninhabitable unit and any unit
				previously approved for demolition) except pursuant to a plan for replacement
				of such units in accordance with, and approved by the Secretary of Housing and
				Urban Development pursuant to, subparagraph (B).
								(B)Plan
				requirementsThe Secretary may not approve a plan that provides
				for demolition or disposition of any dwelling unit of public housing referred
				to in subparagraph (A) unless—
									(i)such plan provides
				for outreach to public housing agency residents in accordance with paragraph
				(5);
									(ii)not later than 60
				days before the date of the approval of such plan, such agency has convened and
				conducted a public hearing regarding the demolition or disposition proposed in
				the plan;
									(iii)such plan
				provides that for each such dwelling unit demolished or disposed of, such
				public housing agency will provide an additional dwelling unit through—
										(I)the acquisition or
				development of additional public housing dwelling units; or
										(II)the acquisition,
				development, or contracting (including through project-based assistance) of
				additional dwelling units that are subject to requirements regarding
				eligibility for initial or continued occupancy, tenant contribution toward
				rent, and long-term affordability restrictions which are comparable to public
				housing units, except that no household may be prevented from occupying a
				replacement dwelling unit provided pursuant to clause (iii) except to the
				extent specifically provided by any other provision of Federal law (including
				subtitle F of title V of the Quality Housing and Work Responsibility Act of
				1998 (42 U.S.C. 13661 et seq.; relating to safety and security in public and
				assisted housing), subtitle D of title VI of the Housing and Community
				Development Act of 1992 (42 U.S.C. 13611 et seq.; relating to preferences for
				elderly and disabled residents), and section 16(f) of this Act (42 U.S.C.
				1437n(f); relating to ineligibility of persons convicted of methamphetamine
				offenses));
										(iv)such plan provides for a right, and
				implementation of such right, to occupancy of additional dwelling units
				provided in accordance with clause (iii), for households who, as of the time
				that dwelling units demolished or disposed of were vacated to provide for such
				demolition or disposition, were occupying such dwelling units;
									(v)such plan provides
				that the proposed demolition or disposition and relocation will be carried out
				in a manner that affirmatively furthers fair housing, as described in
				subsection (e) of section 808 of the Civil Rights Act of 1968;
									(vi)such plan
				provides for a mixed-income development on the site of the original public
				housing, with at least one-third of all dwelling units being provided through
				the development of additional public housing dwelling units, except that upon a
				showing by the agency, if the Secretary determines that such location is
				infeasible, an agency may locate such a development in areas within the
				jurisdiction of the agency having low concentrations of poverty; and
									(vii)to the extent
				that such plan provides for the provision of replacement or additional dwelling
				units, or redevelopment, in phases over time, such plan provides that the ratio
				of dwelling units described in subclauses (I) and (II) of clause (iii) that are
				provided in any such single phase to the total number of dwelling units
				provided in such phase is not less than the ratio of the aggregate number of
				such dwelling units provided under the plan to the total number of dwelling
				units provided under the plan.
									(C)Inapplicable
				provisionsSubparagraphs (B) and (D) of section 8(o)(13) of the
				United States Housing Act of 1937 (42 U.S.C. 1437f(o)(13)) shall not apply with
				respect to vouchers used to comply with the requirements of subparagraph
				(B)(iii) of this paragraph.
								(D)MonitoringThe
				Secretary shall provide for the appropriate field offices of the Department to
				monitor and supervise the enforcement of this paragraph and plans approved
				under this paragraph and to consult, regarding such monitoring and enforcement,
				with resident councils of, and resident of public housing operated or
				administered by, the agency.
								(5)Comprehensive
				outreach planNo program
				funds of such agencies may be use to demolish or dispose of any public housing
				dwelling units except in accordance with a comprehensive outreach plan for such
				activities, developed by the agency in conjunction with the residents of the
				public housing agency, as follows:
								(A)The plan shall be
				developed by the agency and a resident task force, which may include members of
				the Resident Council, but may not be limited to such members, and which shall
				represent all segments of the population of residents of the agency, including
				single parent-headed households, the elderly, young employed and unemployed
				adults, teenage youth, and disabled persons.
								(B)The votes and
				agreements regarding the plan shall involve—
									(i)in the case of any
				public housing agency that administers 250 or fewer public housing dwelling
				units, not less than 10 percent of affected residents; and
									(ii)in the case of any public housing agency
				that administers more than 250 public housing dwelling units, not less than 25
				affected residents.
									(C)The plan shall provide for and describe
				outreach efforts to inform residents of the program under this subsection,
				including a door-to-door information program, monthly newsletters to each
				resident household, monthly meetings dedicated solely to every aspect of the
				proposed development, including redevelopment factors, which shall include the
				one-for-one replacement requirement under paragraph (4), resident rights to
				return, the requirements of the program under this subsection, new resident
				support and community services to be provided, opportunities for participation
				in architectural design, and employment opportunities for residents, which
				shall make available at least 30 percent of the total hours worked at all such
				employment, and shall also make available at least 25 percent of unskilled jobs
				in demolition activities and 25 percent of unskilled jobs in construction
				activities related to the redevelopment project, including job training,
				apprenticeships, union membership assistance.
								(D)The plan shall
				provide for regularly scheduled monthly meeting updates and a system for filing
				complaints about any aspect of the redevelopment process.
								(j)DefinitionsFor
				purposes of this section, the following definitions shall apply:
							(1)Existing MTW
				agencyThe term
				existing MTW agency means a public housing agency that as of the
				date of the enactment of the Section 8
				Voucher Reform Act of 2011 has an existing agreement with the
				Secretary pursuant to the moving to work demonstration, or is authorized to
				enter into such an agreement under section 230 of the Transportation, Housing
				and Urban Development, and Related Agencies Appropriations Act, 2008 (Public
				Law 110–161; 121 Stat. 2438), section 236 of the Transportation, Housing and
				Urban Development, and Related Agencies Appropriations Act, 2009 (Division I of
				Public Law 111–8; 123 Stat. 981), section 232 of the Transportation, Housing
				and Urban Development, and Related Agencies Appropriations Act, 2010 (Division
				A of Public Law 111–117; 123 Stat. 3105), or the Continuing Appropriations Act,
				2011 (Public Law 111–242; 124 Stat. 2607), as amended.
							(2)Base
				yearThe term base year means, with respect to a
				participating agency, the agency fiscal year or calendar year, as appropriate,
				most recently completed prior to selection and approval for participation in
				the housing innovation program under this section.
							(3)Moving to work
				demonstrationThe term
				moving to work demonstration means the moving to work
				demonstration program under section 204 of the Departments of Veterans Affairs
				and Housing and Urban Development, and Independent Agencies Appropriations Act,
				1996 (42 U.S.C. 1437f note).
							(4)Participating
				agenciesThe term participating agencies means
				public housing agencies designated and approved for participation, and
				participating, in the housing innovation program under this section.
							(5)Program
				fundsThe term program funds means, with respect to
				a participating agency, any amounts that the agency is authorized, pursuant to
				subsection (e)(1), to use to carry out the housing innovation program under
				this section of the agency.
							(6)ResidentsThe
				term residents means, with respect to a public housing agency,
				tenants of public housing of the agency and participants in the voucher or
				other housing assistance programs of the agency funded under section 8(o), or
				tenants of other units owned by the agency and assisted under this
				section.
							(k)Resident
				technical assistance
							(1)Authorization of
				appropriationsThere is
				authorized to be appropriated for each of fiscal years 2012 through 2016
				$10,000,000, for providing capacity building and technical assistance to
				enhance the capabilities of low-income families assisted or eligible for
				assistance under the program under this section to participate in the process
				for establishment and revision of annual plans under this section for
				participating agencies, including review and comment on impact analyses and
				demolition or disposition proposals.
							(2)Criteria for
				award of fundsThe Secretary
				shall publish the criteria to be used to award funds on a competitive basis, in
				an amount appropriate to the number of households affected by the program of
				the participating agency or agencies that such participating agency assists, to
				local, regional, State, or national organizations that—
								(A)(i)have members who are
				predominantly low-income;
									(ii)have low-income individuals on
				their boards of directors; or
									(iii)directly work with or represent
				low-income individuals;
									(B)have the legal, policy, and development
				expertise to provide such assistance or will subcontract for such services;
				and
								(C)have a
				demonstrated capacity to manage similar grants.
								(3)Public housing
				agencies
								(A)Ineligibility;
				nonliabilityPublic housing
				agencies shall not be eligible to receive funds under this subsection, and
				shall not be liable for the action of any grantee.
								(B)Cooperation with
				granteesPublic housing agencies participating in the program
				under this section shall cooperate with grantees receiving technical assistance
				funds under this subsection, to assist such grantees to reach families assisted
				under the program.
								(l)Authorization of
				appropriations for evaluationsThere is authorized to be
				appropriated $15,000,000 to the Department of Housing and Urban Development for
				the purpose of conducting the evaluations required under subsection
				(f)(1).
						.
			(b)GAO
			 reportNot later than 48
			 months after the date of the enactment of this Act, the Comptroller General of
			 the United States shall submit a report to the Congress on the extent to which
			 the public housing agencies participating in the housing innovation program
			 under section 37 of the United States Housing Act of 1937 are meeting the goals
			 and purposes of such program, as identified in subsection (a) of such section
			 37.
			26.Study of use of
			 income databases to reduce subsidy errorsThe Comptroller General of the United States
			 shall conduct a study to identify databases regarding incomes of families and
			 individuals that may be used in connection with the voucher program for rental
			 assistance under section 8(o) of the United States Housing Act of 1937 (42
			 U.S.C. 1437f(o)), the public housing program under such Act, and project-based
			 rental assistance programs under section 8 of such Act to reduce errors in
			 subsidy amounts provided on behalf of recipients of assistance under such
			 programs and to determine how best to utilize such databases for such purpose.
			 In conducting such study, the Comptroller General shall analyze and consider
			 the use of income information maintained in the National Directory of New Hires
			 database of the Department of Health and Human Services. Not later than the
			 expiration of the 9-month period beginning on the date of the enactment of this
			 Act, the Comptroller General shall submit a report to the Congress setting for
			 the results and conclusions of the study under this section.
		27.Effective
			 dateExcept as otherwise
			 specifically provided in this Act—
			(1)sections 3, 4, 6,
			 and 7 of this Act and the amendments made by such sections shall take effect on
			 January 1, 2012, except that the Secretary may delay such effective date for
			 any one or more of sections 3, 4, and 7 to January 1, 2013, upon a
			 determination by the Secretary that such extension is necessary to provide
			 program participants sufficient time to make adjustments to the changes made by
			 such sections; and
			(2)all other
			 provisions of this Act and the amendments made by this Act shall take effect
			 upon the issuance by the Secretary of implementing regulations, as appropriate,
			 or by notice, which shall be issued not later than the expiration of the
			 12-month period beginning upon the date of the enactment of this Act.
			
